Exhibit 10.1


--------------------------------------------------------------------------------



CONTRIBUTION AGREEMENT


by and between

PBF ENERGY COMPANY LLC

and

PBF LOGISTICS LP,

dated as of

May 5, 2015



--------------------------------------------------------------------------------











--------------------------------------------------------------------------------




TABLE OF CONTENTS


 
 
 
 
 
 
 
 
 
Page
 
 
 
 
 
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION
 
 
 
 
 
Section 1.1
Definitions
3
Section 1.2
Rules of Construction
13
 
 
 
 
 
ARTICLE II
CONTRIBUTION; CLOSING
 
 
 
 
 
Section 2.1
Contribution of Subject Interests
14
Section 2.2
Consideration
14
Section 2.3
The Closing
14
 
 
 
 
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES
RELATING TO PBF ENERGY
 
 
 
 
 
Section 3.1
Organization
15
Section 3.2
Authorization; Enforceability
15
Section 3.3
No Conflict
16
Section 3.4
Litigation
16
Section 3.5
Brokers' Fees
17
Section 3.6
Investment Representation
17
 
 
 
 
 
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
RELATING TO THE TRANSFERRED COMPANIES AND THE DELAWARE LOGISTICS ASSETS
 
 
 
 
 
Section 4.1
Organization of Toledo Terminaling
17
Section 4.2
Capitalization
17
Section 4.3
No Conflict
18
Section 4.4
Delaware Logistics Assets
18
Section 4.5
Subsidiaries
18
Section 4.6
Absence of Certain Changes
18
Section 4.7
Contracts
18
Section 4.8
Company Guarantees
19
Section 4.9
Intellectual Property
19
Section 4.10
Litigation
19
Section 4.11
Taxes
19
Section 4.12
Environmental Matters
19
Section 4.13
Legal Compliance; Permits
20
Section 4.14
Insurance
20


i



--------------------------------------------------------------------------------




Section 4.15
Employees
20
Section 4.16
Title to Properties and Related Matters
20
Section 4.17
FERC
21
 
 
 
 
 
ARTICLE V
REPRESENTATIONS AND WARRANTIES RELATING TO THE PARTNERSHIP


 
 
 
 
 
Section 5.1
Organization of the Partnership
21
Section 5.2
Authorization; Enforceability
21
Section 5.3
No Conflict
21
Section 5.4
Litigation
22
Section 5.5
Brokers’ Fees
22
Section 5.6
Issuance of Common Unit Consideration
22
Section 5.7
Financing
22
Section 5.8
Investment Representation
23
Section 5.9
Partnership SEC Documents
23
 
 
 
 
 
ARTICLE VI
COVENANTS
 
 
 
Section 6.1
Conduct of Business
24
Section 6.2
Access
25
Section 6.3
Third Party Approvals
25
Section 6.4
Restructuring
26
Section 6.5
Updating of Disclosure Schedules
26
Section 6.6
Books and Records
26
Section 6.7
Straddle Period Distribution
26
Section 6.8
Casualty Loss
27
Section 6.9
Reimbursement of Carryover and Maintenance Expenditure Costs
27
Section 6.10
Certain Easements to be Entered into Prior to or at Closing
27
 
 
 
 
 
ARTICLE VII
TAX MATTERS
 
 
 
 
 
Section 7.1
Tax Treatment and Related Covenants
27
Section 7.2
Assistance and Cooperation
28
Section 7.3
Tax Allocation and Indemnification
28
Section 7.4
Filing of Tax Returns; Payment of Taxes
29
Section 7.5
Transfer Taxes
29
Section 7.6
Scope
29
 
 
 
 
 
ARTICLE VIII
CONDITIONS TO OBLIGATIONS
 
 
 
 
 
Section 8.1
Conditions to Obligations of the Partnership
29


ii



--------------------------------------------------------------------------------




Section 8.2
Conditions to the Obligations of PBF Energy
30
 
 
 
 
 
ARTICLE IX
INDEMNIFICATION
 
 
 
 
 
Section 9.1
Survival
31
Section 9.2
Indemnification
32
Section 9.3
Indemnification Procedures
33
Section 9.4
Additional Agreements Regarding Indemnification
34
Section 9.5
Waiver of Other Representations
35
Section 9.6
Consideration Adjustment
35
Section 9.7
Exclusive Remedy
35
 
 
 
 
 
ARTICLE X
TERMINATION
 
 
 
Section 10.1
Termination
36
Section 10.2
Effect of Termination
36
 
 
 
 
 
ARTICLE XI
MISCELLANEOUS
 
 
 
 
 
Section 11.1
Notices
36
Section 11.2
Assignment
37
Section 11.3
Rights of Third Parties
37
Section 11.4
Expense
38
Section 11.5
Counterparts
38
Section 11.6
Entire Agreement
38
Section 11.7
Disclosure Schedules
38
Section 11.8
Amendments
38
Section 11.9
Publicity
38
Section 11.10
Severability
39
Section 11.11
Governing Law; Jurisdiction
39
Section 11.12
Action by the Partnership
39












iii



--------------------------------------------------------------------------------






Exhibits
Exhibit A        -    Form of Third Amended and Restated Omnibus Agreement
Exhibit B        -    Form of Third Amended and Restated Operation and
                        Management Services and Secondment Agreement
Exhibit C        -    Form of Delaware Pipeline Services Agreement
Exhibit D        -    Form of Delaware City Truck Loading Services Agreement
Exhibit E        -    Description of Delaware Logistics Assets
 


Disclosure Schedules
Schedule 1.1(i)    -    Partnership Knowledge
Schedule 1.1(ii)    -    PBF Energy Knowledge
Schedule 1.1(iii)    -    Permitted Liens
Schedule 3.3        -    PBF Approvals
Schedule 3.5        -    PBF Energy Brokers’ Fees
Schedule 4.7        -    Material Contracts
Schedule 4.10        -    Litigation
Schedule 4.11        -    Taxes
Schedule 4.12        -    Environmental Matters
Schedule 4.14        -    Insurance
Schedule 5.3        -    Partnership Approvals
Schedule 5.5        -    Partnership Brokers’ Fees
Schedule 6.1        -    Conduct of Business
Schedule 6.10        -    Easements









iv



--------------------------------------------------------------------------------




CONTRIBUTION AGREEMENT
THIS CONTRIBUTION AGREEMENT, dated as of May 5, 2015 (this “Agreement”), is
entered into by and between PBF Energy Company LLC, a limited liability company
formed under the Laws of the State of Delaware (“PBF Energy”), and PBF Logistics
LP, a limited partnership organized under the Laws of the State of Delaware (the
“Partnership”).
RECITALS
WHEREAS, Delaware Pipeline Company LLC, a Delaware limited liability company
(“DPC”) and an indirect, wholly-owned Subsidiary (as defined below) of PBF
Energy, owns the Delaware Products Pipeline (as defined below), with PBF Holding
Company LLC, a Delaware limited liability company (“PBF Holding”), owning all of
the limited liability company membership interests in DPC (the “DPC Subject
Interests”);
WHEREAS, Delaware City Refining Company LLC, a Delaware limited liability
company (“DCR”) and an indirect, wholly-owned Subsidiary of PBF Energy, owns the
Delaware Products Rack (as defined below) (collectively with the Delaware
Products Pipeline, the “Delaware Logistics Assets”);
WHEREAS, DCR has formed Delaware City Logistics Company LLC, a Delaware limited
liability company (“DCLC” and, together with DPC, the “Transferred Companies”),
with DCR owning all of the limited liability company membership interests in
DCLC (such limited liability company membership interests, the “DCLC Subject
Interests” and, together with the DPC Subject Interests, the “Subject
Interests);
WHEREAS, prior to Closing (as defined below):
(i)     DCR intends to contribute the Delaware Products Rack to DCLC;
(ii)     next DCR intends to distribute the DCLC Subject Interests to PBF
Holding; and
(iii)    next PBF Holding intends to distribute the Subject Interests to PBF
Energy (the actions to be taken in subsections (i) through (iii) above,
collectively, the “Restructuring”);
WHEREAS, the Partnership intends to (i) incur a new borrowing of up to between
$300 to $350 million in cash (which may be in the form of senior debt, a new
term loan, borrowings under the Partnership’s revolving credit agreement or any
combination thereof) (the “Borrowed Funds”) guaranteed by PBF Energy, (ii) use
approximately $.7 million of such borrowing to repay approximately $.7 million
of its outstanding term loan and thereby release approximately $.7 million of
marketable securities (the “Securities”) collateralizing the outstanding term
loan, and sell the Securities to fund a cash distribution of approximately $.7
million to PBF Energy as reimbursement for certain pre-formation capital
expenditures attributable to the Delaware Logistics Assets (the “Proceeds
Distribution”), (iii) use a portion of the Borrowed Funds to pay off existing
borrowing under the Partnership’s revolving credit agreement, and (iv) use a
portion of the Borrowed Funds to pay part of the Cash Distribution as defined
herein.

2



--------------------------------------------------------------------------------




WHEREAS, PBF Energy intends to contribute to the Partnership, and the
Partnership would then accept from PBF Energy, the Subject Interests, and, in
exchange, the Partnership would (i) issue to PBF Energy the Common Unit
Consideration and (ii) make the Proceeds Distribution to PBF Energy as
reimbursement for certain pre-formation capital expenditures attributable to the
Delaware Logistics Assets and distribute approximately $112.5 million of the
Borrowed Funds to PBF Energy (the “Borrowed Funds Distribution” and, together
with the Proceeds Distribution, the “Cash Distribution”);
WHEREAS, the parties to that certain Second Amended and Restated Omnibus
Agreement, dated as of December 12, 2014 (the “Existing Omnibus Agreement”)
desire to amend and restate the Existing Omnibus Agreement in the form attached
as Exhibit A hereto (the “Amended and Restated Omnibus Agreement”) effective as
of Closing (as defined below);
WHEREAS, the parties to that certain Second Amended and Restated Operation and
Management Services and Secondment Agreement, dated as of December 12, 2014 (the
“Existing Operation and Management Services Agreement”) desire to amend and
restate the Existing Operation and Management Services Agreement in the form
attached as Exhibit B hereto (the “Amended and Restated Operation and Management
Services Agreement”) effective as of Closing;
WHEREAS, the Parties intend for PBF Holding and DPC to enter into the Delaware
Pipeline Services Agreement in the form attached as Exhibit C (the “Pipeline
Services Agreement”);
WHEREAS, the Parties intend for PBF Holding and DCLC to enter into the Delaware
City Truck Loading Services Agreement in the form attached as Exhibit D hereto
(the “Truck Loading Services Agreement”) effective as of Closing; and
WHEREAS, the Conflicts Committee (as defined below) has (i) received an opinion
of Tudor, Pickering, Holt & Co. Advisors, LLC, the financial advisor to the
Conflicts Committee, that the Common Unit Consideration and the Cash
Distribution paid by the Partnership in exchange for the Subject Interests is
fair, from a financial point of view, to the common unitholders of the
Partnership other than the General Partner, PBF Energy, PBF Energy Inc. and
their respective affiliates, (ii) found this Agreement, the other Transaction
Documents (defined below) and the transactions contemplated hereby and thereby
to be in the best interests of the Partnership and (iii) approved this
Agreement, the other Transactions Documents and the transactions contemplated
hereby and thereby.
NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties (as defined below) agree as follows:
ARTICLE I
DEFINITIONS AND RULES OF CONSTRUCTION


Section 1.1    Definitions. As used herein, the following capitalized terms
shall have the following meanings:

3



--------------------------------------------------------------------------------




“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with, such
specified Person through one or more intermediaries or otherwise. For the
purposes of this definition, “control” means, where used with respect to any
Person, the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by Contract or otherwise. Notwithstanding
anything in this definition to the contrary, for the purposes of this Agreement,
none of the Partnership and its Subsidiaries, on the one hand, and PBF Parent
and its other Subsidiaries (including PBF Energy), on the other hand, shall be
considered to be Affiliates with respect to each other.
“Agreement” has the meaning provided such term in the preamble to this
Agreement.
“Amended and Restated Omnibus Agreement” has the meaning provided such term in
the recitals to this Agreement.
“Amended and Restated Operation and Management Services Agreement” has the
meaning provided such term in the recitals to this Agreement.
“Borrowed Funds” has the meaning provided such term in the recitals of this
Agreement.
“Borrowed Funds Distribution” has the meaning provided such term in the recitals
of this Agreement.
“Business” means the business conducted through the use of the Delaware
Logistics Assets.
“Business Day” means any day that is not a Saturday, Sunday or legal holiday in
the States of New York, New Jersey or Delaware or a federal holiday in the
United States.
“Cash Distribution” has the meaning provided such term in the recitals of this
Agreement.
“Casualty Loss” means, with respect to all or any portion of the Delaware
Logistics Assets, any destruction by fire, storm or other casualty, or any
condemnation or taking or threatened condemnation or taking, of all or any
portion of the Delaware Logistics Assets.
“Claim Notice” has the meaning provided such term in Section 9.3(a).
“Closing” has the meaning provided such term in Section 2.3(a).
“Closing Date” has the meaning provided such term in Section 2.3(a).
“Code” means the Internal Revenue Code of 1986, as amended.
“Commission” means the United States Securities and Exchange Commission.
“Common Units” has the meaning provided such term in the Partnership Agreement.



4



--------------------------------------------------------------------------------




“Common Unit Consideration” means the number of Common Units that is computed by
(i) multiplying the Dropdown Aggregate Value by 21.3%, and (ii) dividing the
product of the foregoing item (i) by the Per Unit Value; provided that if the
number of Common Units so computed is not a whole number, such number shall be
rounded to the nearest whole number of Common Units (and a 0.5 Common Unit shall
be rounded to the next higher Common Unit).
“Company Guarantees” means all guaranties, letters of credit, bonds, sureties,
cash collateral accounts, and other credit support or assurances provided by PBF
Parent or any of its Affiliates (other than the Transferred Companies) in
support of any obligations of the Transferred Companies, the Delaware Logistics
Assets or the Business.
“Conflicts Committee” has the meaning provided such term in the Partnership
Agreement.
“Contract” means any legally binding agreement, commitment, lease, license or
contract.
“Contribution” has the meaning provided such term in Section 2.1.
“Cross Receipt” means a cross receipt acknowledging the receipt of the items in
Section 2.3(b)(i), (ii) and (v) by the Partnership and the items in
Section 2.3(c)(i), (ii), (iii) and (v) by PBF Energy.
“DCLC” has the meaning provided such term in the recitals to this Agreement.
“DCLC Subject Interests” has the meaning provided such term in the recitals to
this Agreement.
“DCR” has the meaning provided such term in the recitals to this Agreement.
“DPC” has the meaning provided such term in the recitals to this Agreement.
“DPC Subject Interests” has the meaning provided such term in the recitals to
this Agreement.
“DCT” means Delaware City Terminaling Company LLC, a Delaware limited liability
company.
“Delaware Logistics Assets” has the meaning provided such term in the recitals
to this Agreement.
“Delaware Products Pipeline” means the 23.4 mile, 16-inch interstate petroleum
products pipeline originating at the Delaware City Refinery with its terminus at
the Sunoco Logistics Partners L.P.’s Twin Oaks terminal, as generally described
in clause (a) of Exhibit E.
“Delaware Products Rack” means the 15 lane, 76,000 barrel per day capacity truck
loading rack located adjacent to the Delaware City Refinery, as generally
described in clause (b) of Exhibit E.
“Disclosure Schedules” means the schedules attached hereto.

5



--------------------------------------------------------------------------------




“Dollars” and “$” mean the lawful currency of the United States.
“Dropdown Aggregate Value” means $143 million.
“Effective Time” has the meaning provided such term in Section 2.3(a).
“Environmental Law” means all Laws relating to (i) pollution or protection of
human health, the environment or natural resources; (ii) any Release or
threatened Release of, or exposure to, Hazardous Substances; (iii) greenhouse
gas emissions; (iv) pipeline safety; or (v) the generation, manufacture,
processing, distribution, use, treatment, storage, disposal, transport,
arrangement for disposal or transport, handling or Release of any Hazardous
Substances. Without limiting the foregoing, “Environmental Laws” include,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. § 9601 et seq., the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901 et seq., the Clean Air Act, 42 U.S.C. § 7401 et seq., the
Clean Water Act, 33 U.S.C. § 1251 et seq., the Safe Drinking Water Act, 42
U.S.C. § 300f et seq., the Endangered Species Act, § 16 U.S.C. 1531 et seq., the
Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., the Occupational Safety
and Health Act, 29 U.S.C. Sections 651 et seq., the Oil Pollution Act of 1990,
33 U.S.C. § 2701 et seq., the Pipeline Inspection, Protection, Enforcement and
Safety Act of 2006 and the Pipeline Safety, Regulatory Certainty and Job
Creation Act of 2011, 49 U.S.C. § 60101 et seq., and other environmental
conservation and protection Laws, each as amended through the Closing Date.
“Environmental Losses” means any Losses suffered or incurred by reason of or
arising out of (i) any violation or correction of violation of Environmental
Laws; or (ii) any event, circumstance, action, omission, condition or
environmental matter (including, without limitation, the exposure to, presence
of, Release or threatened Release of Hazardous Substances) including, without
limitation, (A) the cost and expense of any investigation, assessment,
evaluation, response, abatement, monitoring, containment, cleanup, repair,
restoration, remediation, or other corrective action required or necessary under
Environmental Laws or to satisfy any applicable voluntary cleanup program, (B)
the performance of a supplemental environmental project authorized or consented
to by a Governmental Authority in partial or whole mitigation of a fine or
penalty, (C) the cost or expense of the preparation and implementation of any
investigatory closure, remedial or corrective action or other plans required or
necessary under Environmental Laws or to satisfy any applicable voluntary
cleanup program and (D) the cost and expense for any environmental or toxic tort
pre-trial, trial, or appellate legal or litigation support work.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the Commission promulgated thereunder.
“Exhibits” means the exhibits attached hereto.
“Existing Omnibus Agreement” has the meaning provided such term in the recitals
to this Agreement.

6



--------------------------------------------------------------------------------




“Existing Operation and Management Services Agreement” has the meaning provided
such term in the recitals to this Agreement.
“FERC” means the Federal Energy Regulatory Commission.
“Fundamental Representations” means the representations and warranties contained
in Sections 3.1, 3.2, 3.5, 4.1, 4.2, 5.1, 5.2 and 5.5.
“GAAP” means generally accepted accounting principles of the United States,
consistently applied.
“General Partner” means PBF Logistics GP LLC, a Delaware limited liability
company.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Hazardous Substance” means (i) any substance that is designated, defined or
classified as a hazardous waste, solid waste, hazardous material, pollutant,
contaminant or toxic or hazardous substance, or terms of similar meaning, or
that is otherwise regulated by, or as to which liability may attach under any
Environmental Law, including, without limitation, any hazardous substance as
such term is defined under the federal Comprehensive Environmental Response,
Compensation, and Liability Act, as amended through the Closing Date, (ii)
radioactive materials, asbestos or asbestos containing materials,
polychlorinated biphenyls, urea formaldehyde insulation, toxic mold or radon and
(iii) oil as defined in the Oil Pollution Act of 1990, as amended through the
Closing Date, including oil, gasoline, fuel oil, motor oil, waste oil, diesel
fuel, jet fuel, other refined petroleum hydrocarbon and petroleum products.
“Indebtedness for Borrowed Money” means with respect to any Person, at any date,
without duplication, (a) all obligations of such Person for borrowed money
(including intercompany obligations), including all principal, interest,
premiums, fees, expenses, overdrafts and penalties with respect thereto, (b) all
obligations of such Person evidenced by bonds, debentures, notes or other
similar instruments, (c) all obligations of such Person to pay the deferred
purchase price of property, except trade payables incurred in the ordinary
course of business, (d) all obligations of such Person to reimburse any bank or
other Person in respect of amounts paid under a letter of credit or similar
instrument, (e) all capitalized lease obligations of such Person, and (f) all
indebtedness of any other Person of the type referred to in clauses (a) to (e)
above directly or indirectly guaranteed by such Person or secured by any assets
of such Person, whether or not such indebtedness has been assumed by such
Person.
“Indemnified Party” has the meaning provided such term in Section 9.3(a).
“Indemnifying Party” has the meaning provided such term in Section 9.3(a).

7



--------------------------------------------------------------------------------




“Intellectual Property” means intellectual property rights, statutory or common
law, worldwide, including (a) trademarks, service marks, trade dress, slogans,
logos and all goodwill associated therewith, and any applications or
registrations for any of the foregoing, (b) copyrights and any applications or
registrations for any of the foregoing, and (c) patents, all confidential
know-how, trade secrets and similar proprietary rights in confidential
inventions, discoveries, improvements, processes, techniques, devices, methods,
patterns, formulae and specifications.
“Knowledge” means (a) as to the Partnership, the actual knowledge of those
Persons listed on Schedule 1.1(i); and (b) as to PBF Energy, the actual
knowledge of those Persons listed on Schedule 1.1(ii).
“Law” means any applicable statute, law (including common law), rule,
regulation, ordinance, order, judgment, code, injunction, decree or other
legally enforceable requirements of a Governmental Authority.
“Lien” means, with respect to any property or asset, any mortgage, pledge,
charge, security interest or other encumbrance of any kind in respect of such
property or asset.
“Losses” means all actual liabilities, losses, damages, fines, penalties,
judgments, settlements, awards, costs and expenses (including those required to
comply with any injunctive relief and reasonable fees and expenses of counsel);
provided, however, that (a) Losses shall not include any special, punitive,
exemplary, incidental, consequential or indirect damages nor shall Losses
include lost profits, lost opportunities or other speculative damages, except to
the extent a Party is required to pay such damages to a third party in
connection with a matter for which such Party is entitled to indemnification
under Article IX, and (b) the amount of any Loss shall be reduced by (i) any
insurance proceeds actually recovered with respect to such Loss, (ii) any Tax
Benefits with respect to such Loss and (iii) indemnification or reimbursement
payments actually recovered from third parties with respect to such Loss.
“Material Adverse Effect” means, with respect to PBF Energy, any circumstance,
change or effect that (a) is or would reasonably be expected to be materially
adverse to the business, operations or financial condition of the Transferred
Companies or the Business, or (b) materially impedes or would reasonably be
expected to impede the ability of PBF Energy to complete the transactions
contemplated herein, but shall exclude any circumstance, change or effect
resulting or arising from:
(i)    any change in general economic conditions in the industries or markets in
which the Transferred Companies or the Business operate;
(ii)    seasonal reductions in revenues or earnings of the Transferred Companies
or the Business substantially consistent with the historical results;
(iii)    national or international political conditions, including any
engagement in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist
attack;
(iv)    changes in Law or GAAP;

8



--------------------------------------------------------------------------------




(v)    the entry into or announcement of this Agreement, actions contemplated by
this Agreement or the consummation of the transactions contemplated hereby.
Notwithstanding the foregoing, clauses (i), (iii) and (iv) shall not apply to
the extent such circumstance, change or effect has a materially disproportionate
effect on the Transferred Companies or the Business as compared to other
entities in the industry or markets in which the Transferred Companies or the
Business operate.
“Material Casualty Loss” has the meaning provided such term in Section 6.8.
“Material Contracts” means each of the following types of Contracts related to
the Business:
(i)    any Contract for the receipt, handling, throughput, custody and delivery
of crude oil and any services ancillary thereto;
(ii)    any Contract for Indebtedness for Borrowed Money, except for any that
will be cancelled prior to Closing;
(iii)    any Contract involving a remaining commitment to pay capital
expenditures in excess of $200,000;
(iv)    any Contract (or group of related Contracts with the same Person) for
the lease of real or personal property to or from any Person providing for lease
payments in excess of $200,000 per year;
(v)    any Contract between PBF Energy or any of its Affiliates, on the one
hand, and a Transferred Company, on the other hand, that will survive the
Closing;
(vi)    any Contract that limits the ability of a Transferred Company or the
Delaware Logistics Assets to compete in any line of business or with any Person
or in any geographic area during any period of time after the Closing;
(vii)    any partnership or joint venture agreement;
(viii)    any Contract granting to any Person a right of first refusal, first
offer or right to purchase any of the Delaware Logistics Assets which right
survives the Closing;
(ix)    any Contract under which the consequences of a default or termination
would reasonably be expected to have a Material Adverse Effect; and
(x)    any other Contract (or group of related Contracts with the same Person)
not enumerated in this Section 4.7, the performance of which by any party
thereto involves consideration in excess of $200,000 per year.
“Organizational Documents” means any charter, certificate of incorporation,
certificate of formation, articles of association, bylaws, partnership
agreement, operating agreement or similar formation or governing documents and
instruments.

9



--------------------------------------------------------------------------------




“Owned Real Property” has the meaning provided such term in Section 4.16(a).
“Parties” means PBF Energy and the Partnership.
“Partnership” has the meaning provided such term in the preamble to this
Agreement.
“Partnership Agreement” means the Second Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of September 15, 2014.
“Partnership Approvals” has the meaning provided such term in Section 5.3.
“Partnership Debt” has the meaning provided such term in Section 7.1(a).
“Partnership Financial Statements” has the meaning provided such term in
Section 5.9.
“Partnership Indemnified Parties” has the meaning provided such term in
Section 9.2(a).
“Partnership SEC Documents” has the meaning provided such term in Section 5.9.
“Partnership Transaction Document Parties” means (i) the Partnership (including
the General Partner when acting in its capacity as the general partner of the
Partnership), (ii) with respect to the Pipeline Services Agreement, DPC and
(iii) with respect to the Truck Loading Services Agreement, DCLC.
“PBF Approvals” has the meaning provided such term in Section 3.3.
“PBF Energy” has the meaning provided such term in the preamble to this
Agreement.
“PBF Holding” has the meaning provided such term in the recitals of this
Agreement.
“PBF Indemnified Parties” has the meaning provided such term in Section 9.2(b).
“PBF Parent” means PBF Energy Inc., a Delaware corporation.
“PBF Recourse Liabilities” means liabilities of the Partnership that constitute
recourse liabilities for which PBF Energy bears the economic risk of loss,
within the meaning of Treasury Regulation Section 1.752-2.
“PBF Transaction Document Parties” means PBF Energy, PBF Holding, DCR, and the
General Partner (except when acting in its capacity as the general partner of
the Partnership).
“Per Unit Valuation Date” means the date that is two Business Days prior to the
date of this Agreement.
“Per Unit Value” means the product of (i) 100% and (ii) the volume-weighted
average price of the Common Units on the New York Stock Exchange during the 20
trading days immediately preceding the Per Unit Valuation Date, calculated using
data from Bloomberg.

10



--------------------------------------------------------------------------------




“Permits” means authorizations, licenses, permits or certificates issued by
Governmental Authorities.
“Permitted Liens” means (a) Liens for Taxes not yet delinquent or being
contested in good faith by appropriate proceedings, (b) statutory Liens
(including materialmen’s, warehousemen’s, mechanic’s, repairmen’s, landlord’s,
and other similar Liens) arising in the ordinary course of business securing
payments not yet delinquent or being contested in good faith by appropriate
proceedings, (c) the rights of lessors and lessees under leases, and the rights
of third parties under any agreement, in each case executed in the ordinary
course of business and that do not materially and adversely affect the ability
of the Transferred Companies to conduct the Business as currently conducted, (d)
the rights of licensors and licensees under licenses executed in the ordinary
course of business and that do not materially and adversely affect the ability
of the Transferred Companies to conduct the Business as currently conducted, (e)
restrictive covenants, easements and defects, imperfections or irregularities of
title or Liens, if any, of a nature that do not materially and adversely affect
the assets or properties subject thereto, (f) preferential purchase rights and
other similar arrangements with respect to which consents or waivers are
obtained or as to which the time for asserting such rights has expired at the
Closing Date without an exercise of such rights, (g) restrictions on transfer
with respect to which consents or waivers are obtained for this transaction, (h)
Liens granted in the ordinary course of business which do not secure the payment
of Indebtedness for Borrowed Money and which do not materially and adversely
affect the ability of the Transferred Companies to conduct the Business as
currently conducted, (i) Liens listed in Schedule 1.1(iii), and (j) Liens
created by the Partnership or its successors and assigns.
“Person” means any individual, firm, corporation, partnership, limited liability
company, incorporated or unincorporated association, joint venture, joint stock
company, Governmental Authority or other entity of any kind.
“Pipeline Services Agreement” has the meaning provided such term in the recitals
of this Agreement.
“Pre-Closing Period” has the meaning provided such term in Section 7.3.
“Post-Closing Period” has the meaning provided such term in Section 7.3.
“Proceeds Distribution” has the meaning provided such term in the recitals of
this Agreement.
“Reasonable Efforts” means efforts in accordance with reasonable commercial
practice and without the incurrence of unreasonable expense.
“Release” or “Releasing” means depositing, spilling, leaking, pumping, pouring,
placing, emitting, discarding, abandoning, emptying, discharging, migrating,
injecting, escaping, leaking, dumping or disposing into the environment,
including, without limitation, the abandonment or disposal of any barrels,
containers or other closed receptacles containing any Hazardous Substance.
“Representatives” means, as to any Person, its officers, directors, employees,
counsel, accountants, financial advisers and consultants.

11



--------------------------------------------------------------------------------




“Restructuring” has the meaning provided such term in the recitals of this
Agreement.
“Securities” has the meaning provided such term in the recitals of this
Agreement.
“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
“Straddle Period” has the meaning provided such term in Section 6.7(a).
“Subject Interests” has the meaning provided such term in the recitals of this
Agreement.
“Subsidiary” means, with respect to any Person, any other Person of which
(a) more than 50% of (i) the total combined voting power of all classes of
voting securities of such entity, (ii) the total combined equity interests or
(iii) the capital or profit interests, in each case, is beneficially owned,
directly or indirectly, by such Person or (b) the power to vote or to direct the
voting of sufficient securities to elect a majority of the board of directors or
similar governing body is held by such Person.
“Tax” means all taxes, assessments, duties, levies, imposts or other similar
charges imposed by a Governmental Authority, including all income, franchise,
profits, capital gains, capital stock, transfer, gross receipts, sales, use,
transfer, service, occupation, ad valorem, property, excise, severance, windfall
profits, premium, stamp, license, payroll, employment, social security,
unemployment, disability, environmental, alternative minimum, add-on,
value-added, backup withholding and other taxes, assessments, duties, levies,
imposts or other similar charges of any kind whatsoever (whether payable
directly or by withholding and whether or not requiring the filing of a Tax
Return), and all estimated taxes, deficiency assessments, additions to tax,
additional amounts imposed by any Governmental Authority, penalties and
interest.
“Tax Authority” means any Governmental Authority having jurisdiction over the
assessment, determination, collection or imposition of any Tax.
“Tax Benefit” means, with respect to a Loss, an amount by which the Tax
liability of a Person (or group of Persons filing a Tax Return that includes
such Person) is reduced as a result of such Loss or the amount of any Tax refund
or Tax credit that is generated (including, by deduction, loss, credit or
otherwise) as a result of such Loss, and any related interest received from any
relevant Tax Authority; provided, however, in each case, only the reasonable
present value of any Tax Benefit shall be considered with respect to a Loss.
“Tax Proceeding” has the meaning provided such term in Section 7.1(b).
“Tax Return” means any report, return, election, document, estimated Tax filing,
declaration or other filing provided to any Tax Authority, including any
amendments thereto.
“Tax Straddle Period” has the meaning provided such term in Section 7.3.
“Third Party Claim” has the meaning provided such term in Section 9.3(a).
“Transaction Debt” has the meaning provided such term in Section 7.1(a).

12



--------------------------------------------------------------------------------




“Transaction Documents” means this Agreement, the Amended and Restated Operation
and Management Services Agreement, the Amended and Restated Omnibus Agreement,
the Pipeline Services Agreement, the Truck Loading Services Agreement and any
other documents of conveyance or other related documents contemplated to be
entered into in connection with the Agreement and the transaction contemplated
hereby with respect to which the Partnership and PBF Energy are parties.
“Transfer Taxes” has the meaning provided such term in Section 7.5.
“Transferred Companies” has the meaning provided such term in the recitals to
this Agreement.
“Truck Loading Services Agreement” has the meaning provided such term in the
recitals of this Agreement.
“United States” or “U.S.” means United States of America.
Section 1.2    Rules of Construction.
(a)    All article, section and schedule references used in this Agreement are
to articles, sections and schedules to this Agreement unless otherwise
specified. The schedules attached to this Agreement constitute a part of this
Agreement and are incorporated herein for all purposes.
(b)    If a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb). Terms defined in the singular have the corresponding meanings in the
plural, and vice versa. Unless the context of this Agreement clearly requires
otherwise, words importing the masculine gender shall include the feminine and
neutral genders and vice versa. The term “includes” or “including” shall mean
“including without limitation.” The words “hereof,” “hereto,” “hereby,”
“herein,” “hereunder” and words of similar import, when used in this Agreement,
shall refer to this Agreement as a whole and not to any particular section or
article in which such words appear.
(c)    The Parties acknowledge that each Party and its attorney have reviewed
this Agreement and that any rule of construction to the effect that any
ambiguities are to be resolved against the drafting Party, or any similar rule
operating against the drafter of an agreement, shall not be applicable to the
construction or interpretation of this Agreement.
(d)    The captions in this Agreement are for convenience only and shall not be
considered a part of or affect the construction or interpretation of any
provision of this Agreement.
(e)    All references to currency herein shall be to, and all payments required
hereunder shall be paid in, Dollars.
(f)    All accounting terms used herein and not expressly defined herein shall
have the meanings given to them under GAAP.
(g)    Any event hereunder requiring the payment of cash or cash equivalents on
a day that is not a Business Day shall be deferred until the next Business Day.

13



--------------------------------------------------------------------------------




(h)    Unless expressly set forth or qualified otherwise (e.g., by “Business” or
“trading”), all references herein to a “day” are deemed to be a reference to a
calendar day.
(i)    References to any Law are references to such Law as it may be amended
from time to time, and references to particular provisions of a Law include a
reference to the corresponding provisions of any succeeding Law.
ARTICLE II
CONTRIBUTION; CLOSING


Section 2.1    Contribution of Subject Interests. At the Closing, upon the terms
and subject to the conditions set forth in this Agreement, PBF Energy shall
contribute to the Partnership, and the Partnership shall accept from PBF Energy,
the Subject Interests, free and clear of any Liens, other than transfer
restrictions (i) imposed thereon by securities Laws, (ii) arising under the
Organizational Documents of the applicable Transferred Company or (iii)
resulting from actions of the Partnership or any of its Subsidiaries (the
“Contribution”).
Section 2.2    Consideration.
(a)    At the Closing, upon the terms and subject to the conditions set forth in
this Agreement, in exchange for the Subject Interests, the Partnership shall (i)
issue to PBF Energy the Common Unit Consideration and (ii) distribute to PBF
Energy (A) the Borrowed Funds Distribution, which distribution shall be sourced
by the Partnership solely from debt proceeds under indebtedness that constitutes
a PBF Recourse Liability and (B) the Proceeds Distribution.
(b)    The Parties acknowledge that the transactions described in this Article
II are properly characterized as transactions described in Sections 721(a) and
731 of the Code.
Section 2.3    The Closing.
(a)    The closing of the transactions contemplated by this Agreement (the
“Closing”) shall take place at the offices of PBF Energy, (i) within two
Business Days following the satisfaction or, to the extent permitted by
applicable Law, waiver of all conditions to the obligations of the parties set
forth in Article VIII (other than such conditions as may, by their terms, only
be satisfied at the Closing or on the Closing Date) or (ii) at such other place
or on such other date as the parties mutually may agree in writing. The day on
which the Closing takes place is referred to as the “Closing Date”; provided,
however, the Closing shall be deemed to have been consummated at 11:59:59
p.m.(Eastern time) on the Closing Date (the “Effective Time”).
(b)    At the Closing, PBF Energy will deliver (or cause to be delivered) the
following documents and deliverables to the Partnership:
(i)    an assignment or assignments effecting the transfer to the Partnership of
ownership of all of the Subject Interests together with certificates, if any,
representing the Subject Interests and such other documentation as is reasonably
required to transfer the Subject Interests to the Partnership;

14



--------------------------------------------------------------------------------




(ii)    executed counterparts of the Pipeline Services Agreement, the Truck
Loading Services Agreement, the Amended and Restated Omnibus Agreement and the
Amended and Restated Operation and Management Services Agreement, in each case,
executed by each party thereto, other than the Partnership or its applicable
Subsidiaries;
(iii)    a certification in the form prescribed by Treasury Regulation
Section 1.1445-2(b)(2) to the effect that PBF Energy is not a foreign person;
(iv)    the Cross Receipt executed by PBF Energy; and
(v)    such other certificates, instruments of conveyance and documents as may
be reasonably requested by the Partnership and agreed to by PBF Energy prior to
the Closing Date to carry out the intent and purposes of this Agreement.
(c)    At the Closing, the Partnership will deliver (or cause to be delivered)
the following documents and deliverables to PBF Energy or take the following
actions:
(i)    the Cash Distribution to PBF Energy by wire transfer of immediately
available U.S. federal funds to an account specified by PBF Energy;
(ii)    executed counterparts of the Pipeline Services Agreement, the Truck
Loading Services Agreement, the Amended and Restated Omnibus Agreement and the
Amended and Restated Operation and Management Services Agreement, in each case,
executed by the Partnership or its applicable Affiliates;
(iii)    issue, in certificated or book entry form, to PBF Energy the Common
Unit Consideration;
(iv)    the Cross Receipt executed by the Partnership; and
(v)    such other certificates, instruments of conveyance and documents as may
be reasonably requested by PBF Energy and agreed to by the Partnership prior to
the Closing Date to carry out the intent and purposes of this Agreement.
ARTICLE III
REPRESENTATIONS AND WARRANTIES RELATING TO PBF ENERGY


Except as disclosed in the Disclosure Schedules, PBF Energy hereby represents
and warrants to the Partnership as follows:
Section 3.1    Organization. PBF Energy is, and each of the other PBF
Transaction Document Parties is, a limited liability company duly formed,
validly existing and in good standing under the Laws of the State of Delaware.
Section 3.2    Authorization; Enforceability.
(a)    PBF Energy has all requisite limited liability company power and
authority to execute and deliver this Agreement and to perform all obligations
to be performed by it hereunder.

15



--------------------------------------------------------------------------------




The execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized and
approved by all requisite limited liability company action on the part of PBF
Energy, and no other limited liability company proceedings on the part of PBF
Energy are necessary to authorize this Agreement. This Agreement has been duly
and validly executed and delivered by PBF Energy, and this Agreement constitutes
a valid and binding obligation of PBF Energy, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity.
(b)    Each of the PBF Transaction Document Parties has all requisite limited
liability company power and authority to execute and deliver the Transaction
Documents (other than this Agreement) to which it will be a party. The execution
and delivery of each of the Transaction Documents (other than this Agreement) by
each PBF Transaction Document Party party thereto and the consummation of the
transactions contemplated thereby have been duly and validly authorized and
approved by all requisite limited liability company action on the part of such
PBF Transaction Document Party.
Section 3.3    No Conflict. The execution and delivery of this Agreement by PBF
Energy and of the other Transaction Documents by each of the PBF Transaction
Document Parties party thereto and the consummation of the transactions
contemplated hereby (including the Restructuring) and thereby (assuming all
required filings, consents, approvals, authorizations and notices set forth in
Schedule 3.3 (collectively, the “PBF Approvals”) have been made, given or
obtained) do not and shall not:
(a)    violate in any material respect any Law applicable to PBF Energy or any
of the other PBF Transaction Document Parties;
(b)    require any of them to make any filing with, obtain the consent, approval
or authorization of, or provide notice to, any Person;
(c)    violate the Organizational Documents of PBF Energy or any of the other
PBF Transaction Document Parties; or
(d)    (i) breach or result in the termination of any material Contract to which
PBF Energy or any of the other PBF Transaction Document Parties is a party, (ii)
result in the creation of any Lien upon the Subject Interests or (iii)
constitute an event which, after notice or lapse of time or both, would result
in any of the foregoing;
Except in the case of clauses (a), (b) or (d), as would not, individually or in
the aggregate, have a Material Adverse Effect.
Section 3.4    Litigation. There are no legal actions before any Governmental
Authority or lawsuits pending or, to the Knowledge of PBF Energy, threatened
that would adversely affect the ability of PBF Energy to perform its obligations
under this Agreement or the ability of each of the PBF Transaction Document
Parties to perform its obligations under each of the other Transaction Documents
to which it is a party, and there are no orders or unsatisfied judgments from
any

16



--------------------------------------------------------------------------------




Governmental Authority binding upon PBF Energy or any of the other PBF
Transaction Document Parties that would adversely affect the ability of PBF
Energy to perform its obligations under this Agreement or the ability of any of
the PBF Transaction Document Parties to perform its obligations under any of the
other Transaction Documents, except in each case, as would not, individually or
in the aggregate, have a Material Adverse Effect.
Section 3.5    Brokers’ Fees. Except as set forth on Schedule 3.5, no broker,
finder, investment banker or other Person is entitled to any brokerage fee,
finders’ fee or other commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by PBF Energy or any
of its Affiliates.
Section 3.6    Investment Representation. PBF Energy is purchasing the Common
Unit Consideration for its own account with the present intention of holding
such units for investment purposes and not with a view to or for sale in
connection with any public distribution of such units in violation of any
federal or state securities Laws. PBF Energy acknowledges that such Common Units
have not been registered under federal and state securities Laws and that such
Common Units may not be sold, transferred, offered for sale, pledged,
hypothecated or otherwise disposed of unless such transfer, sale, assignment,
pledge, hypothecation or other disposition is registered under federal and state
securities Laws or pursuant to an exemption from registration under any federal
or state securities Laws.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
RELATING TO THE TRANSFERRED COMPANIES AND THE DELAWARE LOGISTICS ASSETS


Except as disclosed in the Disclosure Schedules, PBF Energy hereby represents
and warrants to the Partnership as follows:
Section 4.1    Organization of the Transferred Companies. Each Transferred
Company is a limited liability company duly formed, validly existing and in good
standing under the Laws of the State of Delaware, and has all requisite limited
liability company power and authority to own, operate or lease its properties
and assets and to conduct the Business as it is now being conducted. Each
Transferred Company is duly licensed or qualified in each jurisdiction in which
the ownership or operation of its assets or the character of its activities is
such as to require it to be so licensed or qualified, except where the failure
to be so licensed or qualified would not reasonably be expected to have a
Material Adverse Effect. PBF Energy has made available to the Partnership true
copies of the Organizational Documents of each Transferred Company.
Section 4.2    Capitalization.
(a)Upon consummation of the Restructuring and at Closing, PBF Energy will have
good and valid title to, hold of record and own the Subject Interests free and
clear of any Liens, other than transfer restrictions (i) imposed thereon by
securities Laws, (ii) arising under the Organizational Documents of the
applicable Transferred Company or (iii) resulting from the actions of the
Partnership or any of its Subsidiaries.

17



--------------------------------------------------------------------------------




(b)There are no outstanding equity interests in either Transferred Company other
than the Subject Interests. There are no outstanding options, warrants, rights
or other securities convertible into or exchangeable or exercisable for limited
liability company interests of a Transferred Company issued or granted by a
Transferred Company, and there are no agreements of any kind which may obligate
a Transferred Company to issue, purchase, redeem or otherwise acquire any of its
limited liability company interests, except as may be contained in its
Organizational Documents.
Section 4.3    No Conflict. The execution and delivery by PBF Energy of this
Agreement and by each of the PBF Transaction Document Parties of the other
Transaction Documents to which it will be a party and the consummation of the
transactions contemplated hereby (including the Restructuring) and thereby
(assuming all of the PBF Approvals have been made, given or obtained) do not and
will not:
(a)    violate, in any material respect, any Law applicable to the Transferred
Companies or the Delaware Logistics Assets;
(b)    require a Transferred Company to make any filing with, or obtain the
consent, approval or authorization of, or provide notice to, any Person;
(c)    violate any Organizational Document of a Transferred Company; or
(d)    (i) result in the breach or termination of any Material Contract, (ii)
result in the creation of any Lien upon the Delaware Logistics Assets or (iii)
constitute an event which, after notice or lapse of time or both, would result
in any such breach, termination or creation of a Lien.
except, in the case of clauses (a), (b) or (d), as would not, individually or in
the aggregate, have a Material Adverse Effect.
Section 4.4    Delaware Logistics Assets. Upon completion of the Restructuring
and at Closing, (a) DPC (i) will own the Delaware Products Pipeline, free and
clear of any Liens except for Permitted Liens, and (ii) will not own any assets
or properties other than the Delaware Products Pipeline; and (b) DCLC (i) will
own the Delaware Products Rack, free and clear of any Liens except for Permitted
Liens, and (ii) will not own any assets or properties other than the Delaware
Products Rack.
Section 4.5    Subsidiaries. The Transferred Companies do not own any equity
interests in any Person.
Section 4.6    Absence of Certain Changes. Since January 1, 2015, (a) the
Business has been conducted, in all material respects, only in the ordinary
course and (b) there has been no damage, destruction or loss to the Delaware
Logistics Assets that would reasonably be expected to have a Material Adverse
Effect.

18



--------------------------------------------------------------------------------




Section 4.7    Contracts.
(a)    Except as set forth in Schedule 4.7, at Closing, the Transferred
Companies will not be a party to, and the Delaware Logistics Assets will not
otherwise be subject to, any Material Contracts.
(b)    Except as set forth in Schedule 4.7, each Material Contract listed
thereon (i) will be in full force and effect and (ii) represent the legal, valid
and binding obligation of a Transferred Company and, to the Knowledge of PBF
Energy, represents the legal, valid and binding obligation of the other parties
thereto, in each case enforceable in accordance with its terms subject to
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
similar Laws affecting creditors’ rights generally and subject, as to
enforceability, to general principles of equity. Except as set forth in Schedule
4.7, neither of the Transferred Companies nor, to the Knowledge of PBF Energy,
any other party is in breach of any Material Contract, and none of PBF Energy
or, the Knowledge of PBF Energy, the Transferred Companies has received any
written notice of termination or breach of any Material Contract.
Section 4.8    Company Guarantees. There are no Company Guarantees.
Section 4.9    Intellectual Property. DCR currently has access to, owns or has
the right to use (and, at Closing, each Transferred Company, as applicable) will
have access to, own or have the right to use) pursuant to license, sublicense,
agreement or otherwise all items of Intellectual Property required in connection
with the ownership of Delaware Logistics Assets and the operation of the
Business as presently conducted.
Section 4.10    Litigation. Except as set forth in Schedule 4.10, (a) there are
no legal actions before any Governmental Authority or lawsuits pending or, to
the Knowledge of PBF Energy, threatened against PBF Energy or any Affiliate
relating to the Delaware Logistics Assets, other than lawsuits or actions which
would not reasonably be expected to have a Material Adverse Effect, and (b) the
Delaware Logistics Assets are not subject to any injunction, order or
unsatisfied judgment from any Governmental Authority.
Section 4.11    Taxes. Except as set forth on Schedule 4.11, (a) all Tax Returns
required to be filed by or with respect to the Delaware Logistics Assets have
been filed on a timely basis (taking into account all extensions of due dates),
(b) all Taxes owed by PBF Energy or any of its Affiliates with respect to the
Delaware Logistics Assets, which are or have become due, have been timely paid
in full, (c) there are no Liens on any of the Delaware Logistics Assets that
arose in connection with any failure (or alleged failure) to pay any Tax on the
Delaware Logistics Assets, other than Permitted Liens for Taxes, (d) each
Transferred Company has been treated as an entity disregarded from its owner for
federal income tax purposes and (e) there is no pending action, proceeding or,
to the Knowledge of PBF Energy, investigation for assessment or collection of
Taxes and no Tax assessment, deficiency or adjustment has been asserted or
proposed with respect to the Delaware Logistics Assets.
Section 4.12    Environmental Matters. Except as set forth on Schedule 4.12 or
as would not reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect:

19



--------------------------------------------------------------------------------




(a)    the Delaware Logistics Assets are (and, at Closing, the Transferred
Companies will be) in compliance in all material respects with all Environmental
Laws, which compliance includes the possession and maintenance of, and
compliance with, all material Permits required under all Environmental Laws;
(b)    the Delaware Logistics Assets are not (and, at Closing, the Transferred
Companies will not be) the subject of any outstanding administrative or judicial
order or judgment, agreement or arbitration award from any Governmental
Authority under any Environmental Laws requiring remediation or the payment of a
fine or penalty;
(c)    the Delaware Logistics Assets are not (and, at Closing, the Transferred
Companies will not be) subject to any action pending or threatened in writing,
whether judicial or administrative, alleging noncompliance with or potential
liability under any Environmental Law;
(d)    there has been no Release of any Hazardous Substance into the Environment
by the Delaware Logistics Assets, except in compliance with applicable
Environmental Law; and
(e)    there has been no exposure in violation of Environmental Laws of any
Person or property to any Hazardous Substances in connection with the operation
of the Delaware Logistics Assets.
The Partnership acknowledges that this Section 4.12 shall be deemed to be the
only representation and warranty in this Agreement with respect to Environmental
Laws or any other environmental matters.
Section 4.13    Legal Compliance; Permits. Except with respect to (i) matters
set forth in Schedule 4.10 (Litigation) (ii) compliance with Laws concerning
Taxes (as to which representations and warranties are made only pursuant to
Section 4.11) and (iii) compliance with Environmental Laws (as to which
representations and warranties are made only pursuant to Section 4.12), (a) to
the Knowledge of PBF Energy, the Delaware Logistics Assets are in compliance in
all material respects with all Laws, (b) no written notice of any violation of
any Law relating to any of the Delaware Logistics Assets or the operation of the
Business has been received and (c) DCR currently possesses (and, at Closing,
each Transferred Company will possess or DCR will continue to maintain for the
benefit of such Transferred Company) all material Permits necessary for it to
own the Delaware Logistics Assets contributed to it and operate the Business as
currently conducted, and all such Permits are in full force and effect, except
in the case of clauses (b) and (c), as would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.
Section 4.14    Insurance. Schedule 4.14 sets forth a list of the material
insurance policies with respect to which the Delaware Logistics Assets and the
Business are beneficiaries. All such insurance policies are (and, at Closing,
will be) in full force and effect, and all premiums due and payable under such
policies have been paid. No written notice of cancellation of, or indication of
an intention not to renew, any such insurance policy has been received.
Section 4.15    Employees. The Transferred Companies do not (i) have any
employees or (ii) maintain or contribute to, and are not subject to any
liability in respect of, any employee benefit or welfare plan of any nature,
including plans subject to ERISA.

20



--------------------------------------------------------------------------------




Section 4.16    Title to Properties and Related Matters.
(a)    DCR and DPC each has, and at Closing each Transferred Company will have
(with respect to the Delaware Logistics Assets), (i) good and valid fee simple
title to all of the owned real property listed in Section 4.16(a)(i) of Exhibit
E (the “Owned Real Property”), free and clear of any Liens, except for Permitted
Liens, (ii) good and valid rights in each of the leases, easements and access
agreements listed in Section 4.16(a)(ii) of Exhibit E (the “Real Property
Agreements”), free and clear of any Liens, except for Permitted Liens, and (iii)
good and valid title to all of the personal property that constitutes a portion
of the Delaware Logistics Assets, except in each case, for such defects in title
as would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)    The Owned Real Property and the Real Property Agreements constitute all
of the real property interests necessary for operation of the Delaware Logistics
Assets in substantially the same manner as they are currently being operated.
Section 4.17    FERC. DPC is, and at Closing, will be, in compliance with all
applicable orders and regulations of FERC that pertain to the businesses or
operations of the Delaware Products Pipeline, except as would not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
No approval of FERC is required in connection with execution of this Agreement
by the PBF Transaction Document Parties or the consummation by the PBF
Transaction Document Parties of the transactions contemplated hereby.
ARTICLE V
REPRESENTATIONS AND WARRANTIES RELATING TO THE PARTNERSHIP


The Partnership hereby represents and warrants to PBF Energy as follows:
Section 5.1    Organization of the Partnership. The Partnership is a limited
partnership duly organized, validly existing and in good standing under the Laws
of the State of Delaware.
Section 5.2    Authorization; Enforceability.
(a)    The Partnership has all requisite partnership power and authority to
execute and deliver this Agreement and to perform all obligations to be
performed by it hereunder. The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby have been duly and validly
authorized and approved by all requisite limited partnership action on the part
of the Partnership, and no other partnership proceeding on the part of the
Partnership is necessary to authorize this Agreement. This Agreement has been
duly and validly executed and delivered by the Partnership, and this Agreement
constitutes a valid and binding obligation of the Partnership, enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium and similar Laws affecting
creditors’ rights generally and subject, as to enforceability, to general
principles of equity.
(b)    Each of the Partnership Transaction Document Parties has all requisite
partnership or limited liability company power and authority, as the case may
be, to execute and deliver the Transaction Documents (other than this Agreement)
to which it will be a party. The

21



--------------------------------------------------------------------------------




execution and delivery of each of the Transaction Documents (other than this
Agreement) by the Partnership Transaction Document Parties party thereto and the
consummation of the transactions contemplated thereby have been duly and validly
authorized and approved by all requisite partnership or limited liability
company action, as the case may be, on the part of each of such Partnership
Transaction Document Parties.
Section 5.3    No Conflict. The execution and delivery by the Partnership of
this Agreement and the other Transaction Documents by each of the Partnership
Transaction Document Parties party thereto and the consummation of the
transactions contemplated hereby and thereby (assuming all required filings,
consents, approvals authorizations and notices set forth in Schedule 5.3
(collectively, the “Partnership Approvals”) have been made, given or obtained)
do not and shall not:
(a)    violate in any material respect, any Law applicable to the Partnership or
any of the other Partnership Transaction Document Parties:
(b)     require the Partnership to make any filing with, obtain the consent,
approval or authorization of, or provide notice to, any Person;
(c)    violate any Organizational Document of the Partnership or any of the
other Partnership Transaction Document Parties; or
(d)    (i) breach any material Contract, to which the Partnership or any of the
other Partnership Transaction Document Parties is a party, (ii) result in the
termination of any such material Contract, (iii) result in the creation of any
Lien upon any of the properties or assets of the Partnership or any of the other
Partnership Transaction Document Parties or (iv) constitute an event which,
after notice or lapse of time or both, would result in any such breach,
termination or creation of a Lien.
except, in the case of clause (a), (b) or (d), as would not, individually or in
the aggregate, (i) have a material adverse effect on the Partnership or (ii)
materially impede the ability of the Partnership to complete the transactions
contemplated herein and in the other Transaction Documents.
Section 5.4    Litigation. There are no legal actions before any Governmental
Authority or lawsuits pending or, to the Knowledge of the Partnership,
threatened that would adversely affect the ability of the Partnership to perform
its obligations under this Agreement or the ability of each of the Partnership
Transaction Document Parties to perform its obligations under of the other
Transaction Documents to which it is a party, and there are no orders or
unsatisfied judgments from any Governmental Authority binding upon the
Partnership or any of the other Partnership Transaction Document Parties that
would adversely affect the ability of the Partnership to perform its obligations
under this Agreement or the ability of any of the Partnership Transaction
Document Parties to perform its obligations under any of the other Transaction
Documents to which it is a party, except, in each case, as would not,
individually or in the aggregate, (i) have a material adverse effect on the
Partnership or (ii) materially impede the ability of the Partnership or any of
its Subsidiaries to complete the transactions contemplated herein and in the
other Transaction Documents.

22



--------------------------------------------------------------------------------




Section 5.5    Brokers’ Fees. Except as set forth on Schedule 5.5, no broker,
finder, investment banker or other Person is entitled to any brokerage fee,
finders’ fee or other commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by the Partnership
or any of its Subsidiaries.
Section 5.6    Issuance of Common Unit Consideration. Upon issuance, all of the
Common Unit Consideration will be duly authorized, validly issued and
outstanding, and will have been issued free of preemptive rights in compliance
with Laws. Upon issuance, the Common Unit Consideration will be fully paid (to
the extent required by the Partnership Agreement) and nonassessable (subject to
Del. Code Ann. Tit. 6, §§ 17-303(a), 17-607 and 17-804 (2007)). Upon
consummation of the transactions contemplated by this Agreement and the other
Transaction Documents, PBF Energy will acquire good and valid title to all of
the Common Unit Consideration, free and clear of any Liens other than transfer
restrictions (i) imposed thereon by securities Laws or (ii) arising under the
Partnership Agreement.
Section 5.7    Financing. At or prior to the Closing, the Partnership will have
sufficient funds to pay the Cash Distribution to PBF Energy at the Closing, the
Borrowed Funds Distribution portion of which shall be sourced by the Partnership
solely from debt proceeds under indebtedness that constitutes a PBF Recourse
Liability.
Section 5.8    Investment Representation. The Partnership is purchasing the
Subject Interests for its own account with the present intention of holding the
Subject Interests for investment purposes and not with a view to or for sale in
connection with any public distribution of the Subject Interests in violation of
any federal or state securities Laws. The Partnership acknowledges that the
Subject Interests have not been registered under federal and state securities
Laws and that the Subject Interests may not be sold, transferred, offered for
sale, pledged, hypothecated or otherwise disposed of unless such transfer, sale,
assignment, pledge, hypothecation or other disposition is registered under
federal and state securities Laws or pursuant to an exemption from registration
under any federal or state securities Laws.
Section 5.9    Partnership SEC Documents. The Partnership has timely filed with
the Commission all forms, registration statements, reports, schedules and
statements required to be filed by it under the Exchange Act or the Securities
Act (all such documents filed on or prior to the date of this Agreement,
collectively, the “Partnership SEC Documents”). The Partnership SEC Documents,
including any audited or unaudited financial statements and any notes thereto or
schedules included therein (the “Partnership Financial Statements”), at the time
filed (in the case of registration statements, solely on the dates of
effectiveness) (except to the extent corrected by a subsequently filed
Partnership SEC Document filed prior to the date of this Agreement) (i) did not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading and (ii) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be. The
Partnership Financial Statements were prepared in accordance with GAAP applied
on a consistent basis during the periods involved (except as may be indicated in
the notes thereto or, in the case of unaudited statements, as permitted by Form
10-Q of the Commission) and fairly present (subject in the case of unaudited
statements to normal, recurring and year-end audit adjustments) in all material
respects

23



--------------------------------------------------------------------------------




the consolidated financial position and status of the business of the
Partnership as of the dates thereof and the consolidated results of its
operations and cash flows for the periods then ended. Deloitte & Touche LLP is
an independent registered public accounting firm with respect to the Partnership
and has not resigned or been dismissed as independent registered public
accountants of the Partnership as a result of or in connection with any
disagreement with the Partnership on any matter of accounting principles or
practices, financial statement disclosure or auditing scope or procedures.
ARTICLE VI
COVENANTS


Section 6.1    Conduct of Business. From the date of this Agreement through the
Closing, except: (1) as set forth on Schedule 6.1, (2) for the Restructuring,
(3) as contemplated by this Agreement and the other Transaction Documents, or
(4) as consented to by the Partnership in writing (which consent shall not be
unreasonably withheld, conditioned or delayed):
(a)    PBF Energy shall cause (i) the Delaware Logistics Assets and the Business
to be operated in the ordinary course and (ii) use Reasonable Efforts to
preserve intact the Delaware Logistics Assets and the Business, including
current relationships with customers, contractors, suppliers and other Persons
having significant business relations with the Delaware Logistics Assets; and
(b)    PBF Energy shall not (and, as applicable, shall cause each Transferred
Company not to):
(i)    enter into or permit any joint venture, strategic alliance,
noncompetition or similar arrangement that affects the Transferred Companies or
the Delaware Logistics Assets;
(ii)    sell, assign, transfer, lease, or otherwise dispose of any of the
Delaware Logistics Assets;
(iii)    abandon any of the Delaware Logistics Assets or liquidate, dissolve or
otherwise wind up a Transferred Company or the Business;
(iv)    incur any Indebtedness for Borrowed Money that, at Closing, would become
a liability of a Transferred Company or otherwise affect the Delaware Logistics
Assets;
(v)    issue or sell any equity interests, notes, bonds or other securities of a
Transferred Company (other than the Subject Interests) or any option, warrant or
right to acquire same;
(vi)    permit the execution, amendment or termination of any Material Contract
to which a Transferred Company is party or that otherwise materially affects the
Delaware Logistics Assets;

24



--------------------------------------------------------------------------------




(vii)    cause a Transferred Company to make a loan or extend credit to any
Person (other than extensions of credit to customers in the ordinary course of
business and inter-company loans under PBF Parent’s cash management system);
(viii)    commence or settle any material lawsuit or legal action to which a
Transferred Company is party or otherwise affecting the Delaware Logistics
Assets;
(ix)    cause a Transferred Company to hire any employees or adopt, maintain or
contribute to any employee benefit or welfare plan;
(x)    create or assume any Liens on the Delaware Logistics Assets, other than a
Permitted Lien; or
(xi)    undertake any capital expenditure relating to the Delaware Logistics
Assets in excess of $1,000,000.
(i)    agree, whether in writing or otherwise, to do any of the foregoing.
Section 6.2    Access.
(a)    From the date hereof through the Closing, PBF Energy shall afford the
Partnership and its authorized Representatives reasonable access, during normal
business hours and in such manner as not unreasonably to interfere with normal
operation of the Business, to the properties, books, Contracts, records and
appropriate officers and employees of each of PBF Energy’s Affiliates who
currently own or provide services to the Delaware Logistics Assets, and shall
furnish such authorized Representatives with all financial and operating data
and other information concerning the Delaware Logistics Assets as the
Partnership and such Representatives may reasonably request. PBF Energy shall
have the right to have a Representative present at all times during any such
inspections, interviews, and examinations. Notwithstanding the foregoing, the
Partnership shall have no right of access to, and PBF Energy shall not have any
obligation to provide to the Partnership, information relating to (i) any
proprietary data which relates to another business of PBF Energy or its
Affiliates and is not primarily used in connection with the ownership, use or
operation of the Delaware Logistics Assets, (ii) any information the disclosure
of which would jeopardize any privilege available to PBF Energy or any of its
Affiliates relating to such information, (iii) any information subject to
contractual confidentiality obligations or (iv) any information the disclosure
of which would result in a violation of Law.
(b)    The Partnership agrees to be liable to and indemnify, defend and hold
harmless PBF Energy and its Affiliates and employees, from and against any and
all Losses, claims and causes of action for personal injury, death or property
damage occurring as a result of the Partnership or any of its Representatives’
access to properties, books, Contracts, records and appropriate officers and
employees of PBF Energy’s Affiliates who currently own or provide services to
the Delaware Logistics Assets; provided, however, that such indemnity will not
apply to the extent that any such Losses, claims or causes of action arise out
of the gross negligence or willful misconduct of PBF Energy or any of its
Affiliates or employees.

25



--------------------------------------------------------------------------------




Section 6.3    Third Party Approvals.
(a)    The Partnership shall (and shall cause its Subsidiaries to) use
Reasonable Efforts to obtain all material consents and approvals of third
parties that the Partnership or any of its Subsidiaries are required to obtain
in order to consummate the transactions contemplated hereby (including the
Restructuring), including the Partnership Approvals.
(b)    PBF Energy shall (and shall cause its Affiliates to) use Reasonable
Efforts to obtain all material consents and approvals of third parties that PBF
Energy or any of its Affiliates are required to obtain in order to consummate
the transactions contemplated hereby (including the Restructuring), including
the PBF Approvals; provided, however, that PBF Energy shall not be obligated to
pay any consideration therefor to any third party from whom consent or approval
is requested.    
Section 6.4    Restructuring. From the date of this Agreement until the Closing,
PBF Energy shall, and shall cause its Affiliates to, use Reasonable Efforts to
cause the Restructuring to be consummated prior to the Closing Date, including
making all filings with respect thereto and seeking all approvals required in
connection therewith; provided, however, that PBF Energy shall not be obligated
to effect or consent to any action, individually or in the aggregate, that would
have or would reasonably be expected to have a material adverse effect on PBF
Energy or any of its Affiliates.
Section 6.5    Updating of Disclosure Schedules. At any time up to two Business
Days prior to the Closing Date, PBF Energy and the Partnership shall supplement
in writing any information furnished on their respective Disclosure Schedules to
reflect post-signing developments and matters that have come to the Knowledge of
PBF Energy or the Partnership, as the case may be, which if not included on a
Disclosure Schedule would constitute a breach of this Agreement by such Party,
by furnishing such supplemented information to the other Party pursuant to the
notice provisions contained herein; provided, however, that no such supplement
of the Disclosure Schedules shall have any effect for purposes of determining
the satisfaction of the conditions set forth in Article VIII; and
provided, further, that if (a) a Party so furnishes supplemental information,
(b) the absence of such information would have resulted in a breach of any
representation or warranty under this Agreement and (c) the Closing occurs, then
such information shall be deemed to amend this Agreement and the Disclosure
Schedules for all other purposes hereunder, including the entitlement to
indemnification under Article IX.  
Section 6.6    Books and Records. From and after the Closing, the Partnership
shall preserve and keep a copy of all books and records (other than Tax records
which are addressed in Article VII) relating to the business or operations of
the Transferred Companies and the Delaware Logistics Assets on or before the
Closing Date in the Partnership’s possession for a period of at least seven
years after the Closing Date. After such seven year period, before the
Partnership shall dispose of any such books and records, the Partnership shall
give PBF Energy at least 90 days prior notice to such effect, and PBF Energy
shall be given an opportunity, at its cost and expense, to remove and retain all
or any part of such books and records as PBF Energy may select. The Partnership
shall provide to PBF Energy, at no cost or expense to PBF Energy, reasonable
access during business hours to such books and records as remain in the
Partnership’s possession and reasonable access during business hours to the
properties and employees of the Partnership in

26



--------------------------------------------------------------------------------




connection with matters relating to the business or operations of the
Transferred Companies or the Delaware Logistics Assets on or before the Closing
Date and any disputes relating to this Agreement.
Section 6.7    Straddle Period Distribution.
(a)    With respect to any distribution of cash by a Transferred Company after
the Closing Date related to a period of time that includes, but does not end on,
the Closing Date (a “Straddle Period”), the Partnership shall, promptly upon its
receipt of any such cash distribution by such Transferred Company attributable
to the Subject Interests, pay PBF Energy an amount in cash equal to the product
of (A) the amount of such cash distribution multiplied by (B) the quotient of
(i) the number of days in the period beginning on the first day of the Straddle
Period and ending on and including the Closing Date and (ii) the total number of
days in the Straddle Period.
(b)    The Partnership and PBF Energy agree that any payment by the Partnership
pursuant to Section 6.7(a) would be characterized as PBF Energy’s retention of
the right to its share of the cash distribution by such Transferred Company for
the Straddle Period.
Section 6.8    Casualty Loss. PBF Energy shall promptly notify Partnership of
any Casualty Loss of which PBF Energy becomes aware prior to the Closing. If a
Casualty Loss occurs and such Casualty Loss would reasonably be expected to have
a Material Adverse Effect (a “Material Casualty Loss”), PBF Energy shall have
the right to extend the Closing Date for up to 45 days for the purpose of
repairing or replacing the assets destroyed or damaged by the Material Casualty
Loss. The costs to repair or replace the assets destroyed or damaged by the
Material Casualty Loss shall be borne by PBF Energy. Any insurance, condemnation
or taking proceeds as a result of a Casualty Loss occurring prior to Closing
shall be for the account of PBF Energy, and each Party shall execute such
assignments, releases, resolutions or other documents as may be necessary to
vest such proceeds for the account of PBF Energy.
Section 6.9    Reimbursement of Carryover and Maintenance Expenditure Costs. PBF
Energy agrees to promptly reimburse the Partnership for the amount of any and
all capital or maintenance expenditures incurred by the Partnership or its
Subsidiaries needed to complete the following items: Replacement and/or
relocation above grade during the Initial Term of the Pipeline Services
Agreement of 9 block valves on the Delaware Products Pipeline currently located
below grade.
Section 6.10     Certain Easements to be Entered into Prior to or at Closing.
The Parties acknowledge and agree that the easements relating to Delaware
Logistics Assets set forth on Schedule 6.10 will be entered into prior to or at
Closing.  
ARTICLE VII
TAX MATTERS


Section 7.1    Tax Treatment and Related Covenants.
(a)    Prior to the Closing, but no more than ninety (90) days prior to the
Closing, the Partnership will incur a new and separate borrowing (which may be
in the form of senior debt, a new term loan or any combination thereof) in an
amount equal to the Borrowed Funds under

27



--------------------------------------------------------------------------------




indebtedness that constitutes a PBF Recourse Liability in a manner such that the
Borrowed Funds Distribution is allocable to the proceeds of such borrowing
pursuant to Treasury Regulation Section 1.707-5(b)(1) and Temporary Treasury
Regulation 1.163-8T (such borrowing, and any “refinancing” of such borrowing
treated as the liability it refinances pursuant to Treasury Regulation Section
1.707-5(c), the “Transaction Debt”, and together with all other indebtedness of
the Partnership that constitutes a PBF Recourse Liability, the “Partnership
Debt”).
(b)    The Parties intend that the transactions described in this Agreement are
properly characterized as transactions described in Sections 721(a) and 731 of
the Code and agree to file all Tax Returns in a manner consistent with such
treatment. The receipt of the Cash Distribution shall be treated (A) as a
“debt-financed transfer” to PBF Energy under Treasury Regulations Section
1.707-5(b) to the extent the Borrowed Funds Distribution is traceable under the
principles of Treasury Regulations Section 1.163-8T to PBF Energy’s allocable
share, determined under Treasury Regulations Section 1.707-5(b)(2), of
Partnership Debt and (B) as a reimbursement of PBF Energy’s preformation
expenditures with respect to the Delaware Logistics Assets within the meaning of
Treasury Regulations Section 1.707-4(d) to the extent of the Proceeds
Distribution.
(c)    For a period of four (4) years following the Closing Date, the Parties
shall ensure (and shall cause their respective Affiliates to ensure) that PBF
Energy’s “allocable share” of (i) the Transaction Debt will not be less than the
entire outstanding principal balance of the Transaction Debt outstanding
immediately after the Closing and (ii) the Partnership Debt will not be less
than the entire outstanding principal balance of the Partnership Debt
outstanding immediately after the Closing.
(d)    PBF Energy will maintain a net value (as determined pursuant to the
principles of Treasury Regulation Section 1.752-2(k)(2), applying those
principles as if PBF Energy were a disregarded entity for federal income tax
purposes) that is not less than the principal amount of Partnership Debt
outstanding immediately after the Closing, which amount will be reduced by
principal payments by Partnership on such indebtedness and which amount will not
be increased by any new borrowings by the Partnership.
(e)    The Parties shall act at all times in a manner consistent with the
foregoing provisions of this Section 7.1, except with the prior written consent
of PBF Energy or as otherwise required by applicable Law following a final
determination by the U.S. Internal Revenue Service or a Governmental Authority
with competent jurisdiction.
Section 7.2    Assistance and Cooperation. PBF Energy and the Partnership agree
to furnish or cause to be furnished to each other, upon request, as promptly as
practicable, such information (including access to books and records) and
assistance relating to the Delaware Logistics Assets as is reasonably requested
by PBF Energy, the Partnership or any Affiliate for the filing of any Tax
Returns, for the preparation of any audit, and for the prosecution or defense of
any Tax claim. The party requesting assistance hereunder shall reimburse the
other for reasonable out-of-pocket expenses incurred in providing such
assistance. Any information obtained under this Section 7.2 shall be held
confidential by the receiving party in the same manner as it holds confidential
its own similar information, except (i) as may be otherwise necessary in
connection with the filing of Tax Returns or claims for refund or in conducting
an audit or other proceeding or (ii) with the consent of PBF Energy and the
Partnership.

28



--------------------------------------------------------------------------------




Section 7.3    Tax Allocation and Indemnification. Except as provided in Section
7.5, PBF Energy shall retain responsibility for (and shall be entitled to any
refunds with respect to), and shall indemnify the Partnership for, all Taxes
related to the Delaware Logistics Assets attributable to taxable periods ending
on or prior to the Closing Date (the “Pre-Closing Period”), and the Partnership
shall assume responsibility for (and shall be entitled to any refunds with
respect to), and shall indemnify PBF Energy for, all Taxes related to the
Delaware Logistics Assets attributable to taxable periods beginning after the
Closing Date (the “Post-Closing Period”). In the case of any Taxes related to
the Delaware Logistics Assets that are payable for any taxable period that
begins before and ends after the Closing Date (any “Tax Straddle Period”), the
portion of such Taxes attributable to the period of time prior to the Closing
Date (a) in the case of any property, ad valorem, or similar Taxes, shall be
deemed to be the amount of such Tax for the entire Tax period multiplied by a
fraction, the numerator of which is the number of days in the Tax period ending
on (and including) the Closing Date and the denominator of which is the number
of days in the Tax Straddle Period, and (b) in the case of all other Taxes,
shall be deemed equal to the amount which would be payable as computed on an
interim closing-of-the-books basis if the relevant Tax period ended at the close
of business on the Closing Date. PBF Energy shall be responsible for, and shall
indemnify the Partnership for, all Taxes related to the Delaware Logistics
Assets with respect to the portion of any Tax Straddle Period prior to the
Closing Date. The Partnership shall be responsible for, and shall indemnify PBF
Energy for all Taxes related to the Delaware Logistics Assets with respect to
the portion of any Tax Straddle Period after the Closing Date.
Section 7.4    Filing of Tax Returns; Payment of Taxes. Except as otherwise
provided, regardless of which party is responsible for Taxes under this Section
7.4, PBF Energy shall handle payment to the appropriate Governmental Authority
of all Taxes with respect to any Pre-Closing Period (and shall file all such Tax
Returns), and the Partnership shall handle payment to the appropriate
Governmental Authority of all Taxes with respect to any Post-Closing Period (and
shall file all such Tax Returns). PBF Energy shall deliver to the Partnership
within thirty (30) days of filing copies of all Tax Returns filed by or on
behalf of PBF Energy after the Closing Date relating to the Delaware Logistics
Assets and any supporting documentation provided by or on behalf of PBF Energy
to taxing authorities, excluding Tax Returns related to income tax, franchise
tax, or other similar Taxes.
Section 7.5    Transfer Taxes. All sales, use, transfer, gains, stamp, duties,
recording, and similar Taxes (collectively, “Transfer Taxes”) incurred in
connection with the Contribution and the transfer of Dropdown Aggregate Value
pursuant thereto shall be borne equally by PBF Energy and the Partnership. PBF
Energy and the Partnership shall cooperate in causing the filing of all
necessary Tax Returns and timely pay all such Transfer Taxes as required by
Applicable Law.
Section 7.6    Scope. Notwithstanding anything to the contrary herein, this
Article VII shall be the exclusive remedy for any claims relating to Taxes
(including any claims relating to representations respecting Tax matters
including Section 4.11). The rights under this Article VII shall survive the
Closing until 30 days after the expiration of the statute of limitations
(including extensions) applicable to such Tax matter. No claim may be made or
brought by any Party hereto after the expiration of the applicable survival
period unless such claim has been asserted by written notice specifying the
details supporting the claim on or prior to the expiration of the applicable
survival period.

29



--------------------------------------------------------------------------------




ARTICLE VIII
CONDITIONS TO OBLIGATIONS


Section 8.1    Conditions to Obligations of the Partnership. The obligation of
the Partnership to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of the following conditions, any one or more of
which may be waived in writing by the Partnership:
(a)    all of the PBF Approvals have been made, given or obtained in order to
consummate the transactions contemplated hereby (including the Restructuring);
(b)    each of the representations and warranties of PBF Energy contained in
this Agreement shall be true and correct as of the Closing, as if made at and as
of that time other than such representations and warranties that expressly
address matters only as of a certain date, which need only be true as of such
certain date without giving effect to the words “material” or “Material Adverse
Effect” contained in such representations and warranties, except where the
failure of such representations and warranties to be so true and correct would
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect; provided, however, the Fundamental Representations of PBF Energy
shall be true and correct as of the Closing, as if made at and as of that time.
(c)    PBF Energy shall have performed or complied in all material respects with
all of the covenants and agreements required by this Agreement to be performed
or complied with by it at or before the Closing;
(d)    PBF Energy shall have delivered to the Partnership a certificate dated
the Closing Date, certifying that the conditions specified in Sections 8.1(b)
and 8.1(c) have been fulfilled;
(e)    no statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a Governmental Authority shall have
been instituted or threatened challenging or seeking to restrain or prohibit the
transactions contemplated hereby or to recover damages in connection therewith;
(f)    the Partnership shall have received an executed counterpart of each of
the other Transaction Documents (in addition to this Agreement), signed by each
PBF Transaction Document Party thereto;
(g)    the Restructuring has been consummated without the occurrence of a
Material Adverse Effect; and
(h)    the Partnership shall have received the Borrowed Funds and consummated
the transactions related thereto.

30



--------------------------------------------------------------------------------




Section 8.2    Conditions to the Obligations of PBF Energy. The obligation of
PBF Energy to consummate the transactions contemplated by this Agreement is
subject to the satisfaction of the following conditions, any one or more of
which may be waived in writing by PBF Energy:
(a)    all of the Partnership Approvals have been made, given or obtained in
order to consummate the transactions contemplated hereby (including the
Restructuring);
(b)    each of the representations and warranties of the Partnership contained
in this Agreement shall be true and correct as of the Closing, as if made at and
as of that time other than such representations and warranties that expressly
address matters only as of a certain date, which need only be true as of such
certain date without giving effect to the words “material” contained in such
representations and warranties, except where the failure of such representations
and warranties to be so true and correct would not reasonably be expected to
have, individually or in the aggregate, (i) have a material adverse effect on
the Partnership or (ii) materially impede the ability of the Partnership or any
of the other Partnership Transaction Document Parties to complete the
transactions contemplated herein and in the other Transaction Documents;
provided, however, the Fundamental Representations of the Partnership shall be
true and correct as of the Closing, as if made at and as of that time.
(c)    the Partnership shall have performed or complied in all material respects
with all of the covenants and agreements required by this Agreement to be
performed or complied with by the Partnership on or before the Closing;
(d)    the Partnership shall have delivered to PBF Energy a certificate, dated
the Closing Date, certifying that the conditions specified in Section 8.2(b) and
(c) have been fulfilled;
(e)    no statute, rule, regulation, executive order, decree, temporary
restraining order, preliminary or permanent injunction, judgment or other order
shall have been enacted, entered, promulgated, enforced or issued by any
Governmental Authority, or other legal restraint or prohibition preventing the
consummation of the transactions contemplated hereby shall be in effect, and no
investigation, action or proceeding before a court or any other governmental
agency or body shall have been instituted or threatened challenging or seeking
to restrain or prohibit the consummation of the transactions contemplated by
this Agreement or to recover damages in connection therewith;
(f)    PBF Energy shall have received an executed counterpart of each of the
other Transaction Documents (in addition to this Agreement), signed by each
Partnership Transaction Document Party thereto; and
(g)    the Restructuring has been consummated without the occurrence of any
circumstance, change or effect that would reasonably be expected to materially
impede the ability of PBF Energy or any of the other PBF Transaction Document
Parties to complete the transactions contemplated herein and in the other
Transaction Documents.




31



--------------------------------------------------------------------------------




ARTICLE IX
INDEMNIFICATION
Section 9.1    Survival.
(a)    The representations and warranties of the Parties contained in this
Agreement and all covenants contained in this Agreement that are to be performed
prior to the Closing will survive the closing for 18 months following the
Closing; provided, however, that (i) the Fundamental Representations shall
survive the Closing for five years following the Closing, (ii) the
representations and warranties set forth in Section 4.11 (Taxes) shall survive
as set forth in Article VII and (iii) the representations and warranties in
Section 4.12 (Environmental Matters) shall survive until the Closing. No Party
shall have any liability for indemnification claims made under this Article IX
with respect to any such representation, warranty or pre-closing covenant unless
a Claim Notice is provided by the non-breaching Party to the other Party prior
to the expiration of the applicable survival period for such representation,
warranty or pre-closing covenant. If a Claim Notice has been timely given in
accordance with this Agreement prior to the expiration of the applicable
survival period for such representation, warranty or pre-closing covenant or
claim, then the applicable representation, warranty or pre-closing covenant
shall survive as to such claim, until such claim has been finally resolved.
(b)    All covenants and agreements of the Parties contained in this Agreement
to be performed after the Closing will survive the Closing in accordance with
their terms.
Section 9.2    Indemnification.
(a)    Subject to Article VII relating to Taxes and the provisions of this
Article IX, from and after the Closing, PBF Energy shall indemnify and hold
harmless the Partnership, the Partnership’s subsidiaries and their respective
Representatives (the “Partnership Indemnified Parties”) from and against:
(i)    all Losses that the Partnership Indemnified Parties incur arising from or
out of any breach of any representation, warranty or covenant of PBF Energy in
this Agreement or in any closing certificate to be delivered by PBF Energy at
the Closing pursuant to this Agreement; and
(ii)    (A) all Losses suffered or incurred by the Partnership Indemnified
Parties relating to the presence of any fixtures or equipment not listed on
Exhibit E and (B) all Environmental Losses (including as a result of any
Releases from underground lines or tank floors) suffered or incurred by the
Partnership Indemnified Parties relating to the ownership or operation of the
Delaware Logistics Assets and the Business that occurred or existed on or before
the Closing Date, but only to the extent such Environmental Losses (A) occurred
or existed on or before the Closing Date, even if such Environmental Losses do
not accrue until after the Closing Date, and (B) are identified prior to the
15th anniversary of the Closing Date.
(iii)    all Losses arising from or out of or relating to the matters described
in Schedule 4.10;

32



--------------------------------------------------------------------------------




(b)    Subject to Article VII relating to Taxes and the provisions of this
Article IX, from and after the Closing, the Partnership shall indemnify and hold
harmless PBF Energy and its Affiliates and their respective Representatives (the
“PBF Indemnified Parties”) from and against:
(i)     all Losses that the PBF Indemnified Parties incur arising from or out of
or relating to any breach of any representation, warranty or covenant of the
Partnership in this Agreement or any closing certificate to be delivered by the
Partnership at the Closing pursuant to this Agreement; and
(ii)    all Losses of any and every kind or character, known or unknown, fixed
or contingent, suffered or incurred by any PBF Indemnified Party, including
Environmental Losses, by reason of or arising out of any events or conditions
associated with the Delaware Logistics Assets, the Business or the Subject
Interests on or after the Closing Date, except to the extent (A) that the
Partnership is indemnified with respect to any such Losses pursuant to Section
9.2(a) and (B) that such indemnification shall not apply to the extent of any
negligence, willful misconduct or criminal conduct of PBF Energy or any of its
Affiliates that caused or contributed to such Loss.
(c)    Notwithstanding anything to the contrary herein, the Parties shall have a
duty to use Reasonable Efforts to mitigate any Loss arising out of or relating
to this Agreement or the transactions contemplated hereby.
(d)    Notwithstanding anything in this Article IX to the contrary, all Losses
relating to Taxes which are the subject of Article VII shall only be subject to
indemnification under Section 7.3.
Section 9.3    Indemnification Procedures. Claims for indemnification under this
Agreement shall be asserted and resolved as follows:
(a)    Any Partnership Indemnified Party or PBF Indemnified Party claiming
indemnification under this Agreement (an “Indemnified Party”) with respect to
any claim asserted against the Indemnified Party by a third party (“Third Party
Claim”) in respect of any matter that is subject to indemnification under
Section 9.2 shall promptly (i) notify the Party providing the indemnification
hereunder (the “Indemnifying Party”) of the Third Party Claim and (ii) transmit
to the Indemnifying Party a written notice (“Claim Notice”) describing in
reasonable detail the nature of the Third Party Claim, a copy of all papers
served with respect to such claim (if any), the Indemnified Party’s best
estimate of the amount of Losses attributable to the Third Party Claim and the
basis of the Indemnified Party’s request for indemnification under this
Agreement. Failure to timely provide such Claim Notice shall not affect the
right of the Indemnified Party’s indemnification hereunder, except to the extent
the Indemnifying Party is prejudiced by such delay or omission.
(b)    The Indemnifying Party shall have the right to defend the Indemnified
Party against such Third Party Claim. If the Indemnifying Party notifies the
Indemnified Party that the Indemnifying Party elects to assume the defense of
the Third Party Claim, then the Indemnifying Party shall have the right to
defend such Third Party Claim with counsel selected by the Indemnifying Party
(who shall be reasonably satisfactory to the Indemnified Party), by all
appropriate proceedings, to a final conclusion or settlement at the discretion
of the Indemnifying Party in accordance with this Section 9.3(b). The
Indemnifying Party shall have full control of such defense and proceedings,

33



--------------------------------------------------------------------------------




including any compromise or settlement thereof; provided, however, that the
Indemnifying Party shall not enter into any settlement agreement without the
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed); provided, further, that such
consent shall not be required if (i) the settlement agreement contains a
complete and unconditional general release by the third party asserting the
claim to all Indemnified Parties affected by the claim and (ii) the settlement
agreement does not contain any sanction or restriction upon the conduct of any
business by the Indemnified Party or its Affiliates. If requested by the
Indemnifying Party, the Indemnified Party agrees, at the sole cost and expense
of the Indemnifying Party, to cooperate with the Indemnifying Party and its
counsel in contesting any Third Party Claim which the Indemnifying Party elects
to contest, including the making of any related counterclaim against the Person
asserting the Third Party Claim or any cross complaint against any Person. The
Indemnified Party may participate in, but not control, any defense or settlement
of any Third Party Claim controlled by the Indemnifying Party pursuant to this
Section 9.3(b), and the Indemnified Party shall bear its own costs and expenses
with respect to such participation.
(c)    If the Indemnifying Party does not notify the Indemnified Party that the
Indemnifying Party elects to defend the Indemnified Party pursuant to
Section 9.3(b), then the Indemnified Party shall have the right to defend, and
be reimbursed for its reasonable cost and expense (but only if the Indemnified
Party is actually entitled to indemnification hereunder) in regard to the Third
Party Claim with counsel selected by the Indemnified Party (who shall be
reasonably satisfactory to the Indemnifying Party), by all appropriate
proceedings, which proceedings shall be prosecuted diligently by the Indemnified
Party. In such circumstances, the Indemnified Party shall defend any such Third
Party Claim in good faith and have full control of such defense and proceedings;
provided, however, that the Indemnified Party may not enter into any compromise
or settlement of such Third Party Claim if indemnification is to be sought
hereunder, without the Indemnifying Party’s consent (which consent shall not be
unreasonably withheld, conditioned or delayed). The Indemnifying Party may
participate in, but not control, any defense or settlement controlled by the
Indemnified Party pursuant to this Section 9.3(c), and the Indemnifying Party
shall bear its own costs and expenses with respect to such participation.
(d)    Subject to the other provisions of this Article IX, a claim for
indemnification for any matter not involving a Third Party Claim may be asserted
by notice to the Party from whom indemnification is sought.
(e)    Notwithstanding anything to the contrary in this Section 9.3, the
indemnification procedures set forth in Article VII shall control any
indemnities relating to Taxes.
Section 9.4    Additional Agreements Regarding Indemnification. Notwithstanding
anything to the contrary herein:
(a)    a breach of any representation or warranty (other than with respect to a
breach of the Fundamental Representations) of PBF Energy in this Agreement in
connection with any single item or group of related items that results in Losses
of less than $50,000 shall be deemed, for all purposes of this Article IX not to
be a breach of such representation, warranty or pre-closing covenant;

34



--------------------------------------------------------------------------------




(b)    PBF Energy shall not have any liability under Section 9.2(a)(i) for
breaches of representations or warranties (other than with respect to a breach
of the Fundamental Representations) except if the aggregate Losses actually
incurred by the Partnership Indemnified Parties thereunder exceed $250,000 of
the Dropdown Aggregate Value, and then, subject to Section 9.4(c), only to the
extent such aggregate Losses exceed such amount;
(c)    in no event shall (i) the aggregate liability of PBF Energy under
Section 9.2(a)(i) for breaches of representations or warranties (other than with
respect to a breach of the Fundamental Representations) exceed 10.0% of the
Dropdown Aggregate Value and (ii) the aggregate liability of PBF Energy arising
out of or relating to (A) Section 9.2(a)(i) for breaches of the Fundamental
Representations exceed 100.0% of the Dropdown Aggregate Value;
(d)    for purposes of determining the amount of a Loss, with respect to any
asserted breach or inaccuracy of a representation or warranty of a Party, such
determination shall be made without regard to any qualifier as to “material,”
“materiality” or Material Adverse Effect expressly contained in Article III, IV
or V (except in the case of the term Material Contract); provided that this
Section 9.4(d) shall not so modify the representations and warranties for
purposes of first determining whether a breach of any representation or warranty
has occurred.
(e)     for the avoidance of doubt, nothing in this Section 9.4 shall affect the
provisions of Article VII.
Section 9.5    Waiver of Other Representations. NOTWITHSTANDING ANYTHING TO THE
CONTRARY HEREIN, IT IS THE EXPLICIT INTENT OF EACH PARTY HERETO, AND THE PARTIES
HEREBY AGREE, THAT NONE OF PBF ENERGY OR ANY OF ITS AFFILIATES OR
REPRESENTATIVES HAS MADE OR IS MAKING ANY REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, WRITTEN OR ORAL, INCLUDING ANY IMPLIED REPRESENTATION OR
WARRANTY AS TO THE CONDITION, MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE WITH RESPECT TO THE SUBJECT INTERESTS, THE DELAWARE
LOGISTICS ASSETS, THE BUSINESS OR THE TRANSFERRED COMPANIES OR ANY PART THEREOF,
EXCEPT THOSE REPRESENTATIONS AND WARRANTIES CONTAINED IN THIS AGREEMENT, AND
WITHOUT IN ANY WAY LIMITING THE FOREGOING, PBF ENERGY MAKES NO REPRESENTATION OR
WARRANTY TO THE PARTNERSHIP WITH RESPECT TO ANY FINANCIAL PROJECTIONS OR
FORECASTS RELATING TO THE DELAWARE LOGISTICS ASSETS, THE BUSINESS OR THE
TRANSFERRED COMPANIES.
Section 9.6    Consideration Adjustment. The Parties agree to treat all payments
made pursuant to this Article IX as adjustments to the Cash Distribution for Tax
purposes, except as otherwise required by Law following a final determination by
the U.S. Internal Revenue Service or a Governmental Authority with competent
jurisdiction.
Section 9.7    Exclusive Remedy.
(a)    Notwithstanding anything to the contrary herein, except as provided in
Sections 7.3,7.5, 9.2 or 10.2, no Party shall have any liability, and no Party
shall make any claim, for any Loss or other matter (and the Partnership and PBF
Energy hereby waive any right of

35



--------------------------------------------------------------------------------




contribution against the other and their respective Affiliates), under, arising
out of or relating to this Agreement, any other document, agreement, certificate
or other matter delivered pursuant hereto or the transactions contemplated
hereby, whether based on contract, tort, strict liability, other Laws or
otherwise.
(b)    NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, NO PARTY SHALL BE LIABLE
FOR SPECIAL, PUNITIVE, EXEMPLARY, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES,
LOST PROFITS, LOST OPPORTUNITIES OR OTHER SPECULATIVE DAMAGES, WHETHER BASED ON
CONTRACT, TORT, STRICT LIABILITY, OTHER LAW OR OTHERWISE AND WHETHER OR NOT
ARISING FROM ANY OTHER PARTY’S SOLE, JOINT OR CONCURRENT NEGLIGENCE, STRICT
LIABILITY OR OTHER FAULT; PROVIDED, HOWEVER, THAT THIS SECTION 9.7(b) SHALL NOT
LIMIT A PARTY’S RIGHT TO RECOVERY UNDER ARTICLE IX FOR ANY SUCH DAMAGES TO THE
EXTENT SUCH PARTY IS REQUIRED TO PAY SUCH DAMAGES TO A THIRD PARTY IN CONNECTION
WITH A MATTER FOR WHICH SUCH PARTY IS OTHERWISE ENTITLED TO INDEMNIFICATION
UNDER ARTICLE IX.
ARTICLE X
TERMINATION


Section 10.1    Termination. At any time prior to the Closing, this Agreement
may be terminated and the transactions contemplated hereby abandoned:
(a)    by the mutual consent of the Partnership and PBF Energy as evidenced in
writing signed by each of the Partnership and PBF Energy;
(b)    by either of the Partnership or PBF Energy if any Governmental Authority
having competent jurisdiction has issued a final, non-appealable order, decree,
ruling or injunction (other than a temporary restraining order) or taken any
other action permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement; or
(c)    by either the Partnership or PBF Energy, if the Closing has not occurred
on or before June 30, 2015 or such later date as the Parties may agree upon.
Section 10.2    Effect of Termination. In the event of termination and
abandonment of this Agreement pursuant to Section 10.1, this Agreement shall
forthwith become void and have no effect without any liability on the part of
any Party hereto other than for any prior breaches, as to which the Parties will
remain liable and/or to which the other Party shall be entitled to all rights
and remedies available under Law or equity. The provisions of Sections 10.2 and
11.4 shall survive any termination of this Agreement.
ARTICLE XI
MISCELLANEOUS


Section 11.1    Notices. Any notice, request, demand and other communication
required or permitted to be given hereunder shall be in writing, and may be
served by personal delivery, facsimile or by depositing same in the mail,
addressed to the Party to be notified, first class, postage prepaid,

36



--------------------------------------------------------------------------------




and registered or certified with a return receipt requested. Notice deposited in
the mail in the manner hereinabove described shall be deemed to have been given
and received on the date of the delivery as shown on the return receipt. Notice
served in any other manner shall be deemed to have been given and received only
if and when actually received by the addressee (except that notice given by
facsimile shall be deemed given and received upon receipt only if received
during normal business hours and, if received other than during normal business
hours, shall be deemed received as of the opening of business on the next
Business Day). For purposes of notice, the addresses of the Parties shall be as
follows:
(a)    If to the Partnership, to:
PBF Logistics LP
222 Lakeview Avenue, Suite 1510
West Palm Beach, Florida 33401
Attention:    Todd O’Malley
Facsimile:    (973) 455-7562


With copies to:


PBF Logistics LP
One Sylvan Way, Second Floor
Parsippany, New Jersey 07054
Attention:
David Roush, Chairman of the Conflicts Committee of the Board of Directors of
PBF Logistics GP LLC

Facsimile:
(973) 455-7562



(b)    If to PBF Energy, to:
PBF Energy Company LLC
One Sylvan Way, Second Floor
Parsippany, New Jersey 07054
Attention:    Erik Young
Facsimile:    (973) 455-7562


with copies to:


PBF Energy Company LLC
One Sylvan Way, Second Floor
Parsippany, New Jersey 07054
Attention:    Jeffrey Dill
Facsimile:    (973) 455-7562


or to such other address or addresses as the Parties may from time to time
designate in writing.

37



--------------------------------------------------------------------------------




Section 11.2    Assignment. No Party shall assign this Agreement or any part
hereof without the prior written consent of the other Party. Subject to the
foregoing, this Agreement shall be binding upon and inure to the benefit of the
Parties and their respective permitted successors and assigns.
Section 11.3    Rights of Third Parties. Except for the provisions of
Section 9.2 which are intended to be enforceable by the Persons respectively
referred to therein, nothing expressed or implied in this Agreement is intended
or shall be construed to confer upon or give any Person, other than the Parties,
any right or remedies under or by reason of this Agreement.
Section 11.4    Expense. Except as otherwise provided herein, each Party shall
bear its own expenses incurred in connection with this Agreement and the
transactions herein contemplated hereby whether or not such transactions shall
be consummated, including all fees of its legal counsel, financial advisers and
accountants; provided, however, that PBF Energy shall be responsible for all
filing and other similar fees payable in connection with any filings or
submissions by either Party if necessary under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976, as amended.
Section 11.5    Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. An executed counterpart
of a signature page of this Agreement delivered by facsimile, e-mail or other
means of electronic transmission shall be deemed to have, for all purposes, the
same legal effect as delivery of a manually executed counterpart.
Section 11.6    Entire Agreement. This Agreement (together with the Disclosure
Schedules to this Agreement) constitutes the entire agreement between the
Parties with respect to the subject matter hereof and supersedes any other
agreements, whether written or oral, that may have been made or entered into by
or among any of the Parties or any of their respective Affiliates relating to
such subject matter.
Section 11.7    Disclosure Schedules. Unless the context otherwise requires, all
capitalized terms used in the Disclosure Schedules shall have the respective
meanings assigned to them in this Agreement. No reference to or disclosure of
any item or other matter in the Disclosure Schedules shall be construed as an
admission or indication that such item or other matter is material or that such
item or other matter is required to be referred to or disclosed in the
Disclosure Schedules. No disclosure in the Disclosure Schedules relating to any
possible breach or violation of any agreement or Law shall be construed as an
admission or indication that any such breach or violation exists or has actually
occurred. The inclusion of any information in the Disclosure Schedules shall not
be deemed to be an admission or acknowledgment by either Party, in and of
itself, that such information is material to or outside the ordinary course of
the Business or required to be disclosed on the Disclosure Schedules. The
information set forth on any Disclosure Schedules shall be deemed to apply and
qualify the Section or subsection of this Agreement to which it corresponds in
number and each other Section or subsection of this Agreement to the extent that
it is reasonably apparent on its face that such information is relevant to such
other Section or subsection.
Section 11.8    Amendments. This Agreement may be amended or modified in whole
or in part, and terms and conditions may be waived, only by a duly authorized
agreement in writing which makes reference to this Agreement executed by each
Party.

38



--------------------------------------------------------------------------------




Section 11.9    Publicity. All press releases or other public communications of
any nature whatsoever relating to the transactions contemplated by this
Agreement, and the method of the release for publication thereof, shall be
subject to the prior consent of the Partnership and PBF Energy, which consent
shall not be unreasonably withheld, conditioned or delayed by any Party;
provided, however, that nothing herein shall prevent a Party from publishing
such press releases or other public communications as such Party may consider
necessary in order to satisfy such Party’s obligations at Law or under the rules
of any stock or commodities exchange after consultation with the other Party as
is reasonable under the circumstances.
Section 11.10    Severability. If any provision of this Agreement is held
invalid or unenforceable by any court of competent jurisdiction, then the other
provisions of this Agreement shall remain in full force and effect. The Parties
further agree that if any provision contained herein is, to any extent, held
invalid or unenforceable in any respect under the Laws governing this Agreement,
then they shall take any actions necessary to render the remaining provisions of
this Agreement valid and enforceable to the fullest extent permitted by Law and,
to the extent necessary, shall amend or otherwise modify this Agreement to
replace any provision contained herein that is held invalid or unenforceable
with a valid and enforceable provision giving effect to the intent of the
Parties to the greatest extent legally permissible.
Section 11.11    Governing Law; Jurisdiction.
(a)    This Agreement shall be governed and construed in accordance with the
Laws of the State of Delaware without regard to the Laws that might be
applicable under conflicts of laws principles.
(b)    The Parties agree that the appropriate, exclusive and convenient forum
for any disputes between any of the Parties hereto arising out of this Agreement
or the transactions contemplated hereby shall be in any state or federal court
in Delaware, and each of the Parties hereto irrevocably submits to the
jurisdiction of such courts solely in respect of any legal proceeding arising
out of or related to this Agreement. The Parties further agree that the Parties
shall not bring suit with respect to any disputes arising out of this Agreement
or the transactions contemplated hereby in any court or jurisdiction other than
the above specified courts; provided, however, that the foregoing shall not
limit the rights of the Parties to obtain execution of judgment in any other
jurisdiction. The Parties further agree, to the extent permitted by Law, that a
final and unappealable judgment against a Party in any action or proceeding
contemplated above shall be conclusive and may be enforced in any other
jurisdiction within or outside the United States by suit on the judgment, a
certified or exemplified copy of which shall be conclusive evidence of the fact
and amount of such judgment. Except to the extent that a different determination
or finding is mandated due to the Law being that of a different jurisdiction,
the Parties agree that all judicial determinations or findings by a state or
federal court in Wilmington, Delaware with respect to any matter under this
Agreement shall be binding.
(c)    To the extent that any Party hereto has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, each
such party hereby irrevocably (i) waives such immunity in respect of

39



--------------------------------------------------------------------------------




its obligations with respect to this Agreement and (ii) submits to the personal
jurisdiction of any court described in Section 11.11(b).
(d)    THE PARTIES HERETO AGREE THAT THEY HEREBY IRREVOCABLY WAIVE THE RIGHT TO
TRIAL BY JURY IN ANY ACTION TO ENFORCE OR INTERPRET THE PROVISIONS OF THIS
AGREEMENT.
Section 11.12    Action by the Partnership. With respect to any action
(including any case where the agreement of, or selection by, the Partnership is
required), notice, consent, approval or waiver that is required to be taken or
given or that may be taken or given by the Partnership prior to the Closing Date
with respect to, or in connection with, the subject matter hereof, such action,
notice, consent, approval or waiver shall be taken or given by the Conflicts
Committee on behalf of the Partnership.


[Signature page follows.]





40



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Contribution Agreement has been duly executed and
delivered by each Party as of the date first above written.


 
 
PBF Energy:
 
 
 
 
 
 
 
PBF ENERGY COMPANY LLC
 
 
 
 
 
 
 
By:
/s/ Jeffrey Dill
 
 
 
Name:
Jeffrey Dill
 
 
 
Title:
Secretary
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





 
 
Partnership:
 
 
 
 
 
 
 
PBF LOGISTICS LP
 
 
By: PBF LOGISTICS GP LLC, its general partner
 
 
 
 
 
 
 
By:
/s/ Todd O'Malley
 
 
 
Name:
Todd O'Malley
 
 
 
Title:
President
 
 
 
 
 
 
 
 
 










[Signature Page to the Contribution Agreement]

--------------------------------------------------------------------------------




Exhibit A


Form of Third Amended and Restated Omnibus Agreement












--------------------------------------------------------------------------------




Exhibit B


Form of Third Amended and Restated Operation
and Management Services and Secondment Agreement












--------------------------------------------------------------------------------




Exhibit C
Form of Pipeline Services Agreement














--------------------------------------------------------------------------------




Exhibit D
Form of Truck Loading Services Agreement














--------------------------------------------------------------------------------




Exhibit E


Description of Delaware Logistics Assets


The Delaware City Truck Rack generally consists of the following assets
1)
Truck Loading Lanes



The truck loading system consists of 15 loading lanes, 11 for gasoline,
distillate fuels and 4 for LPG (propane and propylene), along with associated
piping, pumps, controls and instrumentation to receive finished product from the
Refinery and deliver into customer trucks.
2)
Additive injection systems



Piping, pumps, controls and instrumentation to inject the appropriate amount of
additive into each product as it is delivered into customer trucks.
3)
Additive Storage tanks



Additive Storage tanks 1072, 1075, 1095, 1069, 1095, 1096, to receive and store
product additives for the Truck Rack.
4)
Vapor Recovery System



The system consists of a Zinc 2000 vapor recovery unit, tanks, pumps, piping,
controls, instrumentation and other associated equipment to collect vapor from
the loading lanes and pump to Refinery tank 205.
5)
Vapor Combustion System



The system consists of a NAO vapor combustion unit, blowers, igniters, pumps,
vapor and pilot gas piping, controls, instrumentation and other associated
equipment to collect and combust vapor from the loading lanes.
6)
Firewater System



The firewater system consists of a 900 gallon foam tank, lane sprinklers,
on-site hydrants, monitors, hose reels and distribution piping, supplied from
the Refinery firewater system.






--------------------------------------------------------------------------------




7)
Sewer System



The system consists of all of the sewer drains, sumps, and collection hubs
located on the property of the Delaware City Truck Terminal, feeding the oily
water and storm sewer systems owned by the Refinery for delivery and treatment
at the DCRC Waste Water Treatment Unit.
8)
Electrical System



The electrical system consists of all of wires, cables and electrical
distribution infrastructure located on the Delaware City Truck Rack.
9)
Building and improvements



The Truck Rack assets include all buildings and improvements not specifically
listed or excluded elsewhere. These improvements include such items as security
shelters, cameras, roads, walkways, fencing etc. necessary for the security and
effective use of the Truck Rack assets.
10)
Vehicles



1 truck and 1 Kubota, and all associated lawn care and snow removal equipment.
11)
Property



The real property depicted on the attached diagram.


The Delaware Pipeline generally consists of the following assets
1)
Pipeline



The pipeline system consists of 23.4 miles of 16” pipeline, 2 main line pumps, 2
booster pumps, 10 intermediate block valves, along with other valves, piping,
pumps, tanks, sumps, controls, instrumentation and other associated equipment to
receive products from the Refinery and transport to Sunoco Logistics Pipeline
connection at Twin Oaks.
2)
Electrical System



The electrical system consists of transformers, switchgear, and all
wires, cables and electrical distribution infrastructure associated with the DPC
equipment.






--------------------------------------------------------------------------------




3)
Building and improvements



The Pipeline assets include all buildings and improvements not specifically
listed or excluded elsewhere. These improvements include such items as security
shelters, cameras, roads, walkways, fencing etc. necessary for the security and
effective use of the DPC assets.
4)
Vehicles



2 owned trucks, 2 leased trucks, 2 trailers, 1 tractor and 1 brush hog, and all
associated lawn care, snow removal and pipeline light maintenance equipment,
associated with DPC operation.
5)
Trademark



Trademark registration numbers 4040498 (US) and TMA838851 (Canada) for Delaware
Pipeline Company stylized half circle design


6)
Property



The real property shown on the following pages and the right of way agreements
listed thereafter.




--------------------------------------------------------------------------------










DISCLOSURE SCHEDULES
to the
CONTRIBUTION AGREEMENT
by and between
PBF ENERGY COMPANY LLC
and
PBF LOGISTICS LP
dated as of
May 5, 2015




These Disclosure Schedules are being delivered pursuant to the Contribution
Agreement, dated as of May 5, 2015 (the "Agreement"), by and between PBF Energy
Company LLC, a Delaware limited liability company formed under the Laws of the
State of Delaware ("PBF Energy"), and PBF Logistics LP, a limited partnership
organized under the Laws of the State of Delaware (the "Partnership"). Unless
the context otherwise requires, all capitalized terms used in these Disclosure
Schedules shall have the respective meanings assigned to them in the Agreement.


No reference to or disclosure of any item or other matter in these Disclosure
Schedules shall be construed as an admission or indication that such item or
other matter is material or that such item or other matter is required to be
referred to or disclosed in these Disclosure Schedules. No disclosure in these
Disclosure Schedules relating to any possible breach or violation of any
agreement or Law shall be construed as an admission or indication that any such
breach or violation exists or has actually occurred. The inclusion of any
information in these Disclosure Schedules shall not be deemed to be an admission
or acknowledgment by either Party, in and of itself, that such information is
material to or outside the ordinary course of the Business or required to be
disclosed on these Disclosure Schedules. The information set forth on any
Disclosure Schedules shall be deemed to apply and qualify the Section or
subsection of the Agreement to which it corresponds in number and each other
Section or subsection of the Agreement to the extent that it is reasonably
apparent on its face that such information is relevant to such other Section or
subsection.


Matters reflected in these Disclosure Schedules are not necessarily limited to
matters required by the Agreement to be reflected in these Disclosure Schedules.
Such additional matters are set forth for informational purposes and do not
necessarily include other matters of a similar nature.


Section references and headings in these Disclosure Schedules are to sections of
the Agreement and are for convenience of reference only and shall not be deemed
to modify or influence the interpretation contained in these Disclosure
Schedules or the Agreement.






--------------------------------------------------------------------------------




Schedule 1.1 (i) - Partnership Knowledge
Schedule 1.1 (ii) - PBF Energy Knowledge
Schedule 1.1 (iii) - Permitted Liens
Schedule 3 .3 - PBF Approvals
Schedule 3.5 - PBF Energy Brokers' Fees
Schedule 4.7 - Material Contracts
Schedule 4.10 - Litigation
Schedule 4.11 - Taxes
Schedule 4.12 - Environmental Matters
Schedule 4.14 - Insurance
Schedule 5.3 - Partnership Approvals
Schedule 5.5 - Partnership Brokers' Fees
Schedule 6.1 - Conduct of Business
Schedule 6.10 - Easements






--------------------------------------------------------------------------------




Schedule l.l(i)
Partnership Knowledge


Todd O'Malley
Erik Young
Jeff Dill
Joe Marino
Mary Birmingham










--------------------------------------------------------------------------------




Schedule l.l(ii)
PBF Energy Knowledge


Matt Lucey
Erik Young
Jeff Dill
Jim Fedena
Joe Marino
Mary Birmingham
Heather Chelpaty
Pat Kennedy






--------------------------------------------------------------------------------




Schedule l.l(iii)
Permitted Liens




Attached


























































--------------------------------------------------------------------------------




Schedule l.l(iii)
Delaware City Refining Company LLC
Parcels 3B-1 and 3B-3


These parcels are in accordance with Fidelity National Title Insurance Company
Title Commitment No. 4799436, with an effective date of April 29, 2014, per this
Title Commitment the properties are subject the following:


Report #
Record Number
Date
Description
Parcel
Purpose of Document/Description
 
 
 
 
 
 
B-2 #10
20090729-0050228
April 16, 2009
Affidavit for Assignment Document of Rights-of-way and permits (blanket in
nature)
both
Transfer of Right of ways and Permits
B-2 #24
X-90-593
September 9, 1975
Gas Pipeline Easement (unable to locate or plot-no plan provided)
both
Grant of easement and ROW
B-2 #35b
194-240*
March 6, 1984
20' wide Pipeline Easement ( as shown-along River Road)
3B-1
Pipeline ROW Grant
B-2 #35c
194-245*
March 6, 1984
Pipeline Easement (as shown-same as 194-240 along River Road)
3B-1
Pipeline ROW Grant
B-2 #42
2567-286
October 1, 1998
Prior Subject Deed (blanket in nature)
both
Transfer to STAR Enterprise
B-2 #47
194-255
March 6, 1984
Getty Pipeline Lease (as shown-pertains to Parcel 3B-1)
3B-1
Lease site for a pipeline booster station E of River Road
B-2 #57
2361-34
October 7, 1997
DP&L Electric for power poles along River Road (unable to locate and plot)
both
Communication and Electric
B-2 #59
M-84-523
May 15, 1970
DP&L Electric Easement (unable to locate and plot-no plan provided)
both
need DP&L plan 7621-B3-7
B-2 #60
P-73-314
July 16, 1964
20' wide DP&L Electric Easement (unable to locate and plot)
 
need DP&L plan 6632-D9-3
B-2 #62
T-87-442
April 23, 1973
40' wide DP&L Electric Easement (as shown-along River Road)
3B-1
easterly side of River Road
B-2 #63
W-75-397
July 22, 1965
20' wide DP&L Electric and GAs Easement (as shown along River Road)
both
DP&L plan 5497-E16-3
B-2 #66
814-314
December 31, 1988
Prior Subject Deed (not plottable-encumbrances are blanket in nature)
both
Transfer of undivided equitable interest between Texaco and Saudi
B-2 #108
MF-20140324-0011662
March 21, 2013
Record Minor Subdivision Plan (prior Record Plan)
both
38 Subdivision Plan



* These easements are for the Delaware City Pipeline and were granted by the
owner of the refinery at the time of construction of the pipeline








--------------------------------------------------------------------------------




Schedule 3.3
PBF Approvals




None














































































































--------------------------------------------------------------------------------




Schedule 3.5
PBF Energy Brokers' Fees




None














































































































--------------------------------------------------------------------------------




Schedule 4.7
Material Contracts




Delaware Pipeline Company


1.    Pipeline Control Room Operating and Monitoring Agreement between Delaware
Pipeline Company LLC and Buckeye Development & Logistics II LLC dated as of June
1, 2013
•     Scope: Buckeye to manage receipts into and out of pipeline, monitor
pipeline for abnormal conditions and emergencies, start/stop equipment in
accordance with DPC instructions, manage loss/gain and coordinate switches on
batches, maintain and support pipeline SCADA system, compliance with DOT
record-keeping requirements, coordinate with DPC personnel on operations and
other duties as agreed. DPC to provide field services for DOT compliance, notify
Buckeye of maintenance affecting line and providing Buckeye with written pumping
schedule.
•         Term: 3 years initial term; after initial term, agreement remains in
effect until 270 days written notice by either party.
•    Fees: $11,250 per month adjusted yearly by Consumer Price Index for Urban
Wage Earners and Clerical Workers (CPI-W). Currently paying approximately
$15,000 a month. Annual expenditures with expenses are over $200,000 a year and
termination of this contract would have a Material Adverse Effect on DPC.


Delaware Truck Loading Rack (to be owned by Delaware City Logistics Company LLC
"DCLC")


1.     Toptech Software License and Support Agreements. These agreements are for
Toptech shipment processing software which is primarily used at the rack but is
also used in the refinery for chemical loads. Toptech hardware is located at the
rack with a data line to the refinery chemical rack. The Agreements were
originally with PBF Holding but DCLC has been added as a co-party given the
location of the hardware and the use of the software by DCLC. PBF Holding pays
the fees and will recover DCLC's responsible portion of these fees.




























































--------------------------------------------------------------------------------




Schedule 4.10
Litigation




None














































































































--------------------------------------------------------------------------------




Schedule 4.11
Taxes




None














































































































--------------------------------------------------------------------------------




Schedule 4.12
Environmental Matters


In connection with the Delaware Logistics Assets, aside from the indemnities set
forth herein, Valero Energy Corporation ("Valero") remains responsible for
certain pre-acquisition environmental obligations up to $20,000,000. Motiva
Enterprises LLC ("Motiva"), the predecessor to Valero in ownership of the
refinery, retains other historical obligations. This paragraph addressing the
Valero and Motiva obligations is provided in this Schedule 4.12 for
informational purposes only and such obligations do not alter, modify or
otherwise limit the representations and warranties in Section 4.12 of the
Contribution Agreement.


EPA issued Corrective Action Permit #HW09Al3, held by Motiva, which sets
specific requirements for investigation and cleanup of historical hazardous
releases at the Delaware City Refinery. Included in the Permit is the
requirement to remediate groundwater. There are two separate plumes being
remediated, one or both of which may flow under the Delaware Products Rack and
portions of the Delaware Products Pipeline.


There are no known active or historical releases from the Delaware Products Rack
and the
Delaware Products Pipeline, and there is no active remediation currently
underway at either
asset.
  




































































--------------------------------------------------------------------------------




Schedule 4.14
Insurance




Insurance Summary










Coverage
 
Limits
Deductible
 
 
 
 
 
 
 
Property
 
 
 
 
 
All Risk Coverage
 
$1.5B per occ/agg
$5MM - 60 Day BI Wait Period
Terrorism Coverage
 
$1.0B per occ/agg
$5MM - 60 Day BI Wait Period
 
 
 
 
 
 
Casualty
 
 
 
 
 
General Liability - Primary (NEW Standalone)
$5MM/$10MM per occ/agg
$2MM
 
Umbrella
 
 
$375MM per occ/agg
 
 
Business Auto
 
 
$1MM per occ/agg
$500K
 
 
 
 
 
 
 
Financial Management
 
 
 
 
Director & Officers Liability
 
$50MM ea loss/agg
Zero for D&O's/$1M for Corp Reimb
 
 
 
 
 
 
Environmental
 
 
 
 
Legal Pollution - Master
 
$200MM per occ/agg
$1MM
 
 
 
 
 
 
 























































--------------------------------------------------------------------------------












Schedule 5.3
Partnership Approvals




None






































































































--------------------------------------------------------------------------------












Schedule 5.5
Partnership Brokers' Fee




•
Tudor, Pickering, Holt & Co. Advisors, LLC







































































































--------------------------------------------------------------------------------












Schedule 6.1
Conduct of Business




None






































































































--------------------------------------------------------------------------------












Schedule 6.10
Easements




Delaware Pipeline Company LLC


1.    Easement- Booster Station, 16" Pipeline and Communication System;


2.    Easement- Pipeline North from DCPC Booster Station;


3.    Easement- Cross Access- Gate 14 to Additive Tanks to Mercaptan Tank and
DCPC Booster Station via J Street and East 6th Street;


4.    Easement- Blanket Utility- Including but not limited to electric,
instrument air, fiber optics/DCS controls, communication, oily water sewer,
steam, storm sewer, product lines, component lines, crude lines, firewater
supply, fire monitors, hydrants and systems, sanitary sewer and domestic water;


5.    All other easements and ROW of record.




Delaware Logistics Company LLC


6.    Easement- Cross Access- East 1st Street to Crude Tank Farm


7.    Easement- Cross Access- Terminal entrance to Marketing Gate


8.    Easement- Equipment- Twelve (12) Additive Tanks and One (1) Wild Stream
Blender
and Access to J. Street


9.    Easement- Equipment- Mercaptan Tank


10.    Easements- (2) Blanket Utility - Including but not limited to electric,
instrument air, fiber optics/DCS controls, communication, oily water sewer,
steam, storm sewer, product lines, component lines, crude lines, firewater
supply, fire monitors, hydrants and systems, sanitary sewer and domestic water;


11.    All other easements and ROW of record.






